Exhibit 10.1
BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



LEASE AGREEMENT
THIS “LEASE”, made this 10th day of February, 2016, between JOHN ARRILLAGA,
Trustee, or his Successor Trustee, UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR’S
TRUST) as amended, and RICHARD T. PEERY, Trustee, or his Successor Trustee, UTA
dated 7/20/77 (RICHARD T. PEERY SEPARATE PROPERTY TRUST) as amended, hereinafter
called Landlord, and WAFERGEN, INC., a Delaware corporation, hereinafter called
Tenant.


WITNESSETH:
Landlord hereby leases to Tenant and Tenant hereby hires and takes from Landlord
those certain premises (the “Premises”) outlined in Red and Green on Exhibit A,
attached hereto and incorporated herein by this reference thereto more
particularly described as follows:


A portion of that certain 50,688+ square foot, one-story building (“Building”)
located at 34700 Campus Drive, Fremont, California 94555, consisting of
approximately 28,866+ square feet of space (including Tenant’s Proportionate
Share of the Common Area of the Building) and the Personal Property of Landlord
pursuant to Paragraph 49 (Personal Property of Landlord). Tenant’s leased
portion of the Building is more particularly shown within the area outlined in
Red on Exhibit A attached hereto. The entire parcel, of which the Premises is a
part, is shown within the area outlined in Green on Exhibit A attached hereto
(“Parcel”). Except as referenced in Paragraph 6.B (“As-Is” Basis: Tenant
Improvements to be Constructed by Landlord), the Premises is leased on an
“as-is” basis, in its present condition, and in the configuration as shown in
Red on Exhibit B attached hereto.
The word “Premises” as used throughout this Lease is hereby defined to include
the leased portion of the Building as referenced above, the nonexclusive use of
parking, landscaped areas, sidewalks and driveways in front of or adjacent to
the Premises, and the nonexclusive use of the area directly over such sidewalks
and driveways. The gross leasable area of the Building shall be measured from
outside of exterior walls to outside of exterior walls, and shall include any
atriums, covered entrances or egresses and covered Building loading areas.
Said letting and hiring is upon and subject to the terms, covenants and
conditions hereinafter set forth and Tenant covenants as a material part of the
consideration for this Lease to perform and observe each and all of said terms,
covenants and conditions. This Lease is made upon the conditions of such
performance and observance.




1.USE. Tenant shall use the Premises only in conformance with applicable
governmental laws, regulations, rules and ordinances for the purpose of general
office, research and development, manufacturing, wet lab, assembly and testing,
bio-technology and storage uses necessary for Tenant to conduct Tenant’s
business, provided that such approved uses shall be in accordance with all
current and future applicable governmental laws and ordinances and zoning
restrictions, and for no other purpose. Notwithstanding anything to the contrary
herein, in no event shall any or all of the Premises be allowed,

        
Multi Tenant/Single Parcel    Page 1 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



authorized and/or used for daycare and/or any other child care purpose and]
Tenant shall not do or permit to be done in or about the Premises nor bring or
keep or permit to be brought or kept in or about the Premises anything which is
prohibited by or will in any way increase the existing rate of (or otherwise
affect) fire or any insurance covering the Premises or any part thereof, or any
of its contents, or will cause a cancellation of any insurance covering the
Premises or any part thereof, or any of its contents. Tenant shall not do or
permit to be done anything in, on or about the Premises which will in any way
obstruct or interfere with the rights of other tenants or occupants of the
Premises or neighboring premises or injure or annoy them, or use or allow the
Premises to be used for any improper, immoral, unlawful or objectionable
purpose, nor shall Tenant cause, maintain or permit any nuisance in, on or about
the Premises. No sale by auction shall be permitted on the Premises. Tenant
shall not place any loads upon the floors, walls, or ceiling which endanger the
structure, or place any harmful fluids or other materials in the drainage system
of the Building, or overload existing electrical or other mechanical systems. No
waste materials or refuse shall be dumped upon or permitted to remain upon any
part of the Premises or outside of the Building in which the Premises are a
part, except in trash containers placed inside exterior enclosures designated by
Landlord for that purpose. No materials, supplies, equipment, finished products
or semi-finished products, raw materials or articles of any nature shall be
stored upon or permitted to remain outside the Premises. Tenant shall not place
anything or allow anything to be placed near the glass of any window, door
partition or wall which may appear unsightly from outside the Premises. No
loudspeaker or other device, system or apparatus which can be heard outside the
Premises shall be used in or at the Premises without the prior written consent
of Landlord. Tenant shall not commit or suffer to be committed any waste in or
upon the Premises. Tenant shall indemnify, defend and hold Landlord harmless
against any loss, expense, damage, reasonable attorneys’ fees, or liability
arising out of failure of Tenant to comply with any applicable law for which
Tenant is obligated to comply under the terms of this Lease. Tenant shall comply
with any covenant, condition, or restriction (“CC&R’s”) affecting the Premises.
Tenant acknowledges that Landlord has provided a copy of said CC&R’s to Tenant.
The provisions of this Paragraph are for the benefit of Landlord only and shall
not be construed to be for the benefit of any tenant or occupant of the
Premises.
2.    TERM.
A.    Scheduled Lease Term. Subject to Paragraphs 47 (Tenant’s Option to
Terminate Lease) and 48 (Option to Extend Lease for Two (2) Years), the “Term”
of this Lease shall be for a period of three (3) years (unless sooner terminated
as hereinafter provided) and shall commence on the 1st day of March, 2016 (the
“Commencement Date”) and end on the 28th day of February, 2019 (the “Termination
Date”).
B.    Tender of Possession. Possession of the Premises shall be tendered by
Landlord to Tenant and the Term of the Lease shall commence on March 1, 2016.
C.    Early Entry: Upon full execution of the Lease, Tenant and its agents and
contractors shall be permitted to enter the Premises prior to the Commencement
Date for the purpose of installing at Tenant’s sole cost and expense, Tenant’s
trade fixtures and equipment, telephone equipment, security systems and cabling
for computers (“Early Entry Date”). Such entry shall be subject to all of the
terms and conditions of this Lease, except that Tenant shall not be required to
pay any Rent on account thereof, provided none of Tenant’s operating personnel
occupy said Premises. Any entry or installation work by Tenant and its agents in
the Premises pursuant to this Paragraph 2.0 shall (i) be undertaken at Tenant’s
sole risk, (ii) not interfere with or delay Landlord’s work in the Premises (if
any), and (iii) not be deemed occupancy or possession of the Premises for
purposes of the Lease. Tenant shall indemnify, defend, and hold Landlord
harmless from any and all loss, damage, liability, expense (including reasonable
attorney’s fees), claim or demand of whatsoever character, direct or
consequential, including, but without limiting thereby the generality of the
foregoing, injury to or death of persons and damage to or loss of property

        
Multi Tenant/Single Parcel    Page 2 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



arising out of the exercise by Tenant of any early entry right granted
hereunder. In the event Tenant’s work in said Premises delays the completion of
the Tenant Improvements to be provided by Landlord, if any, or in the event
Tenant has not completed construction of its interior improvements, if any, by
the scheduled Commencement Date, it is agreed between the parties that this
Lease will commence on the scheduled Commencement Date of March 1, 2016
regardless of the construction status of said interior improvements completed or
to be completed by Tenant or Landlord, as the case may be. It is the intent of
the parties hereto that the commencement of Tenant’s obligation to pay Rent
under the Lease not be delayed by any of such causes or by any other act of
Tenant (except as expressly provided herein) and, in the event it is so delayed,
Tenant’s obligation to pay Rent under the Lease shall commence as of the date it
would otherwise have commenced absent delay caused by Tenant.
It is agreed in the event said Lease commences on a date other than the first
day of the month the Term of the Lease will be extended to account for the
number of days in the partial month. The Basic Rent during the resulting partial
month will be pro-rated (for the number of days in the partial month) at the
Basic Rent rate scheduled for the projected Commencement Date as shown in
Paragraph 4.A.
3.    POSSESSION. Subject to Paragraph 2.0 (Term: Early Entry) above and the
terms and conditions stated herein, if Landlord, for any reason whatsoever,
cannot deliver possession of said Premises to Tenant at the scheduled
Commencement Date, this Lease shall not be void or voidable; no obligation of
Tenant shall be affected thereby; nor shall Landlord or Landlord’s agents be
liable to Tenant for any loss or damage resulting therefrom; but in that event
the commencement and termination dates of the Lease, and all other dates
affected thereby shall be revised to conform to the date of Landlord’s delivery
of possession, as specified in Paragraph 2.B above. The above is, however,
subject to the provision that the period of delay of delivery of the Premises
shall not exceed sixty (60) days from the later of (i) the scheduled
Commencement Date or (ii) the date this Lease is executed by all parties hereto
(except for those delays caused by Tenant, Acts of God, strikes, war, utilities,
governmental bodies, weather, unavailable materials, and delays beyond
Landlord’s control (“Force Majeure Delays”) shall be excluded in calculating
such period) in which instance Tenant, at its option, may, by written notice to
Landlord, terminate this Lease; provided Tenant submits said notice to Landlord
prior to the expiration of said sixty (60) day period as may be extended by
Force Majeure Delays.
4.    RENT.
A.    Basic Rent. Subject to the potential increase in the Aggregate Basic Rent
in the event the Basic Rent Abatement Period is terminated as detailed below,
Tenant agrees to pay to Landlord at such place as Landlord may designate without
deduction, offset, prior notice, or demand, and Landlord agrees to accept as
Basic Rent for the Premises the total sum of TWO MILLION ONE HUNDRED FORTY-TWO
THOUSAND THREE HUNDRED FORTY-NINE AND 14/100 DOLLARS ($2,142,349.14) (the
“Aggregate Basic Rent”) in lawful money of the United States of America, payable
as follows:
Basic Rent Abatement. From the scheduled Commencement Date through April 30,
2016 (the “Basic Rent Abatement Period”), the monthly Basic Rent of SIXTY-FOUR
THOUSAND NINE HUNDRED FORTY-EIGHT AND 50/100 DOLLARS ($64,948.50) shall be
abated and no Basic Rent will be due (the “Basic Rent Abatement”) during the
Basic Rent Abatement Period; however, Tenant will be responsible for all
Additional Rent expenses as outlined in Paragraph 4.D and the fixed monthly
Management Fee as outlined in Paragraph 4.E from the Commencement Date of the
Lease. The Basic Rent Abatement is conditioned upon Tenant not committing an act
of monetary default throughout the Term of the Lease. If Tenant commits an act
of monetary default at any time during the Term and fails to cure said monetary
default within the period allowed under this Lease, then (i) Tenant shall
immediately pay to Landlord, upon demand, a sum equal to the total amount of
Basic Rent Abatement which has been

        
Multi Tenant/Single Parcel    Page 3 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



offset against Basic Rent as of the date of the occurrence of such event of
monetary default, and (ii) all of the Basic Rent Abatement which has not been
applied as an offset to Basic Rent as of the date of the occurrence of such
event of monetary default shall thereby automatically terminate and become null
and void, and Tenant shall thereafter pay all Basic Rent when due under this
Lease, without regard to the Basic Rent Abatement provisions of this Lease. For
example, if Tenant fails to cure a monetary default under the Lease on June 1,
2016, Tenant shall pay to Landlord, upon demand, the Basic Rent Abatement for
the period of March 1, 2016 through April 30, 2016 in the amount of $129,897.00
(2 months x $64,948.50 monthly Basic Rent).
Basic Rent Schedule.
Subject to Paragraph 4.A (Rent: Basic Rent Abatement), no Basic Rent shall be
due for the period March 1, 2016 through April 30, 2016.
On May 1, 2016, the sum of SIXTY-ONE THOUSAND FIFTY-ONE AND 59/100 DOLLARS
($61,051.59) shall be due, and a like sum due on the first day of each month
thereafter, through and including February 1, 2017.
On March 1, 2017, the sum of SIXTY-TWO THOUSAND EIGHT HUNDRED EIGHTY-THREE AND
14/100 DOLLARS ($62,883.14) shall be due, and a like sum due on the first day of
each month thereafter, through and including February 1, 2018.
On March 1, 2018, the sum of SIXTY-FOUR THOUSAND SEVEN HUNDRED SIXTY-NINE AND
63/100 DOLLARS ($64,769.63) shall be due, and a like sum due on the first day of
each month thereafter, through and including February 1, 2019; or until the
entire aggregate sum of TWO MILLION ONE HUNDRED FORTY-TWO THOUSAND THREE HUNDRED
FORTY-NINE AND 14/100 DOLLARS ($2,142,349.14) has been paid (as said Aggregate
Basic Rent may be increased as noted above).
B.    Time for Payment. Full monthly Rent is due in advance on the first day of
each calendar month. In the event that the Term of this Lease commences on a
date other than the first day of a calendar month, on the date of commencement
of the Term hereof Tenant shall pay to Landlord as Rent for the period from such
date of commencement to the first day of the next succeeding calendar month that
proportion of the monthly Rent hereunder for the number of days between such
date of commencement and the first day of the next succeeding calendar month. In
the event that the Term of this Lease for any reason ends on a date other than
the last day of a calendar month, on the first day of the last calendar month of
the Term hereof Tenant shall pay to Landlord as Rent for the period from said
first day of said last calendar month to and including the last day of the Term
hereof that proportion of the monthly Rent hereunder for the number of days
between said first day of said last calendar month and the last day of the Term
hereof.
C.    Late Charge. Notwithstanding any other provision of this Lease, if
Landlord (or Landlord’s agent if Landlord has instructed Tenant to make any
payment of Rent and/or other amounts due under the Lease directly to Landlord’s
agent) does not receive payment of Rent as set forth in this Paragraph 4 and/or
other amounts due under the Lease within ten (10) days of the due date, or any
part thereof, Tenant agrees to pay Landlord, in addition to the delinquent Rent
and/or other amounts that may be due, a late charge for each Rent and/or other
payment not received by Landlord (or Landlord’s agent if Landlord has instructed
Tenant to make any payment of Rent and/or other amounts due under the Lease
directly to Landlord’s agent) within ten (10) days of the due date (“Grace
Period”). Said late charge shall equal ten percent (10%) of each payment not
received by Landlord prior to the expiration of the Grace Period (“Late
Charge”). Said Late Charge shall be paid by Tenant within thirty (30) days after

        
Multi Tenant/Single Parcel    Page 4 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



presentation of an invoice from Landlord or Landlord’s agent setting forth the
amount of said Late Charge. Notwithstanding anything to the contrary herein,
Landlord’s failure to issue a Late Charge invoice in the month of any late
payment shall not be considered a waiver of Landlord’s right to collect said
Late Charge.
D.    Additional Rent. Beginning with the Commencement Date of the Term of this
Lease and continuing throughout the Lease Term, Tenant shall pay to Landlord or
to Landlord’s designated agent in addition to the Basic Rent and as Additional
Rent the following:
(a)    All Taxes relating to the Premises as set forth in Paragraph 13, and
(b)    All insurance premiums for the respective insurance year and deductibles
relating to the Premises, as set forth in Paragraph 17, and
(c)    Tenant’s Proportional Share of all prorated costs and expenses related to
the Ardenwood Technology Park Property Owners’ Association as set forth in
Paragraph 46 (Association Dues), and
(d)    All charges, costs and expenses, which Tenant is required to pay
hereunder, including, without limitation, utilities, together with all interest
and penalties, costs and expenses including reasonable attorneys’ fees and legal
expenses, that may accrue thereto in the event of Tenant’s failure to pay such
amounts, and all damages, reasonable costs and expenses which Landlord may incur
by reason of default of Tenant or failure on Tenant’s part to comply with the
terms of this Lease. In the event of nonpayment by Tenant of Additional Rent,
Landlord shall have all the rights and remedies with respect thereto as Landlord
has for nonpayment of Rent.
References to “Proportionate Share” herein and throughout the Lease shall mean
the Proportionate Share allocated to the Premises based on (a) the total square
footage of Tenant’s Premises as a percentage of the total square footage of the
Building (28,866+ square foot Premises divided by 50,688+ square foot Building
equals 56.95%) or (b) such other equitable basis as calculated by Landlord.
The Additional Rent due hereunder shall be paid to Landlord or Landlord’s agent
(i) within five (5) days for taxes and insurance and within thirty (30) days for
all other Additional Rent items after presentation of invoice from Landlord or
Landlord’s agent setting forth such Additional Rent and/or (ii) at the option of
Landlord, Tenant shall pay to Landlord monthly, in advance, Tenant’s
Proportionate Share of an amount estimated by Landlord to be Landlord’s
approximate average monthly expenditure for such Additional Rent items, which
estimated amount shall be reconciled (i) within one hundred twenty (120) days of
the end of each calendar year and (ii) within 120 days of the Termination Date
(or as soon thereafter as reasonably possible if, for whatever reason, the
Landlord cannot complete the reconciliation within said 120 day periods) or more
frequently if Landlord elects to do so at Landlord’s sole and absolute
discretion as compared to Landlord’s actual expenditure for said Additional Rent
items. Notwithstanding anything to the contrary herein, Landlord shall not be
required to submit ongoing monthly statements to Tenant reflecting amounts owed
as Additional Rent. In the event of any underpayment by Tenant of Additional
Rent items, Tenant shall pay to Landlord, within thirty (30) days of invoice,
any amount of actual expenses expended by Landlord in excess of said estimated
amount. In the event of any overpayment by Tenant, Landlord shall credit any
amount of estimated payments made by Tenant in excess of Landlord’s actual
expenditures for said Additional Rent items to Tenant (provided Landlord may
withhold any portion thereof and credit Tenant to cure Tenant’s default in the
performance of any of the terms, covenants and conditions of this Lease).
Notwithstanding anything to the contrary above, any credit due Tenant for a
reconciliation of Additional Rent expenses that occurs after the Lease
Termination Date shall be refunded to Tenant; provided however, that Landlord
may withhold therefrom the amount

        
Multi Tenant/Single Parcel    Page 5 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



necessary to cover any amounts due on Tenant’s account. Within thirty (30) days
after receipt of Landlord’s reconciliation, Tenant shall have the right, at
Tenant’s sole expense, to audit, at a mutually convenient time at Landlord’s
office, Landlord’s records specifically limited to the foregoing expenses. Such
audit must be conducted by Tenant or an independent nationally recognized
accounting firm that is not being compensated by Tenant or other third party on
a contingency fee basis. Tenant shall submit to Landlord a complete copy of said
audit at no expense to Landlord and a written notice stating the results of said
audit, and if such notice by Tenant and the respective audit reveals that
Landlord has overcharged Tenant, and the audit is not challenged by Landlord,
the amount overcharged shall be credited to Tenant’s account within thirty (30)
days after completion of Landlord’s review and approval of said audit. The audit
rights of Tenant under this Paragraph 4.D are granted for Tenant’s personal
benefit and may not be assigned or transferred by Tenant, either voluntarily or
by operation of law, in any manner whatsoever, except in the event Tenant
assigns this Lease to a Permitted Transfer or obtains Landlord’s written consent
to any other assignment; in which event, said audit rights shall continue to be
applicable to said assignee(s) only for the applicable period that commences
following the date of assignment. Notwithstanding anything to the contrary
herein, no subtenant shall have any right to conduct an audit of Landlord’s
books and/or records.
Landlord shall, upon request by Tenant, provide Tenant with copies of individual
invoices related to the foregoing actual expenses, either by facsimile or by
U.S. mail; however, in no event shall Landlord be obligated to provide duplicate
copies of any invoice or other Lease documentation to Tenant and/or Tenant’s
representative (if any) for an audit of Tenant’s records outside of Landlord’s
office.
E.    Management Fee. Beginning with the Commencement Date of the Term of this
Lease, Tenant shall pay to Landlord a monthly management fee (“Management Fee”)
for each month during the Term.
Commencing on March 1, 2016 and on the first day of each month thereafter,
through and including February 1, 2017, the sum of ONE THOUSAND NINE HUNDRED
FORTY-EIGHT AND 46/100 DOLLARS ($1,948.46) shall be due each month.
Commencing on March 1, 2017 and on the first day of each month thereafter,
through and including February 1, 2018, the sum of TWO THOUSAND SIX AND 91/100
DOLLARS ($2,006.91) shall be due each month.
Commencing on March 1, 2018 and on the first day of each month thereafter,
through and including February 1, 2019, the sum of TWO THOUSAND SIXTY-SEVEN AND
12/100 DOLLARS ($2,067.12) shall be due each month.
Said Management Fee is due by the first day of each month during the Term of
this Lease. Tenant’s failure to pay the monthly Management Fee by the due date
will result in a Late Charge being assessed pursuant to the terms of Paragraph
4.0 above.
The reference to “Rent” in this Paragraph 4 includes Basic Rent, Additional
Rent, Late Charge and Management Fee. The respective obligations of Landlord and
Tenant under this Paragraph shall survive the expiration or other termination of
the Term of this Lease, and if the Term hereof shall expire or shall otherwise
terminate on a day other than the last day of a calendar year, the actual
Additional Rent incurred for the calendar year in which the Term hereof expires
or otherwise terminates shall be determined and settled on the basis of the
statement of actual Additional Rent for such calendar year and shall be prorated
in the proportion which the number of days in such calendar year preceding such
expiration or termination bears to 365.

        
Multi Tenant/Single Parcel    Page 6 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



F.    Place of Payment of Rent. All Rent hereunder shall be paid to Landlord in
any one of the following ways: (i) for USPS mail: PEERY/ARRILLAGA, P.O. BOX
742092, LOS ANGELES, CA 90074-2092, (ii) for local and national overnight
carrier: BANK OF AMERICA LOCKBOX LAC-742092, 2706 MEDIA CENTER DRIVE, LOS
ANGELES, CA 90065, or to such other person or to such other place as Landlord
may from time to time designate in writing. Invoices for Basic Rent, Additional
Rent and/or Management Fees shall be mailed to Tenant at the addresses shown
below.
Prior to Lease Commencement    After Lease Commencement


Attn: Jae Lee    Attn: Jae Lee
7400 Paseo Padre Parkway    34700 Campus Drive
Fremont, CA 94555    Fremont, CA 94555
(510) 277-1237 (phone)    (510) 277-1237
(510) 793-8992 (fax)    (510) 793-8992
Jae.lee@wafergen.com (email)*    Jae.lee@wafergen.com (email)*


* The inclusion of an email address does not obligate Landlord to provide a
notice by electronic mail.
Tenant shall have the right, upon ten (10) days written notice to Landlord, to
change the billing address as noted herein; however, Landlord shall send Tenant
invoices to only one address of Tenant as identified by Tenant.
G.    Security Deposit. Concurrently with Tenant’s execution of this Lease,
Tenant shall deposit with Landlord the cash sum of ONE HUNDRED THIRTY-SEVEN
THOUSAND EIGHT HUNDRED SEVEN AND 72/100 U.S. Dollars ($137,807.72). Said sum
shall be held by Landlord as a Security Deposit for the faithful performance by
Tenant of all of the terms, covenants, and conditions of this Lease to be kept
and performed by Tenant during the Term hereof. If Tenant defaults with respect
to any provision of this Lease, including, but not limited to, the provisions
relating to the payment of Rent and any of the monetary sums due hereunder,
Landlord may (but shall not be required to) use, apply or retain all or any part
of this Security Deposit for the payment of any other amount which Landlord may
spend by reason of Tenant’s default or to compensate Landlord for any other loss
or damage which Landlord may suffer by reason of Tenant’s default. If any
portion of said Security Deposit is so used or applied, Tenant shall, within
five (5) days after written demand therefor, deposit cash with Landlord in the
amount sufficient to restore the Security Deposit to its original amount.
Tenant’s failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep the Security Deposit separate from its general
funds, and Tenant shall not be entitled to interest on such Security Deposit.
The Security Deposit or any balance thereof shall be returned to Tenant (or at
Landlord’s option, to the last assignee of Tenant’s interest hereunder)
following the expiration or earlier termination of the Term and after Tenant has
vacated the Premises; provided, however, that Landlord may withhold therefrom
the amount necessary to cover the cost of restoration of the Premises if Tenant
fails to do so as required under Paragraph 5 and to cure any then uncured
default by Tenant or other amounts owed by Tenant under this Lease. In the event
of termination of Landlord’s interest in this Lease, Landlord shall transfer
said Security Deposit to Landlord’s successor in interest whereupon Tenant
agrees to release Landlord from liability for the return of such Security
Deposit or the accounting therefor. Tenant hereby waives the protection of
Section 1950.7 of the California Civil Code.
5.    ACCEPTANCE AND SURRENDER OF PREMISES. Subject to Landlord’s completion of
its obligations under Paragraph 6.B (“As-Is” Basis: Tenant Improvements to be
Constructed by Landlord), by entry hereunder, Tenant accepts the Premises as
being in good and sanitary order, condition and repair

        
Multi Tenant/Single Parcel    Page 7 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



and accepts the Building and improvements included in the Premises in their
present condition and without representation or warranty by Landlord as to the
condition of such Building or as to the use or occupancy which may be made
thereof. Any exceptions to the foregoing must be by written agreement executed
by Landlord and Tenant. Tenant agrees on the last day of the Term, or on the
sooner termination of this Lease, to surrender the Premises promptly and
peaceably to Landlord in good condition and repair (damage by Acts of God, fire,
normal wear and tear excepted), with all interior walls painted, or cleaned so
that they appear freshly painted, and repaired or replaced, if damaged; all
floors cleaned and waxed; all carpets cleaned and shampooed and all damage
carpeted areas repaired and/or replaced (if the repairs are evident or do not
match the existing carpet, Tenant will be required to replace the entire
carpeted area); all broken, marred or nonconforming acoustical ceiling tiles
replaced; all interior windows washed; all lighting fixtures, interior doors,
switch plates and blinds cleaned; the air conditioning and heating systems
within the non-common areas of the Premises serviced by a reputable and licensed
service firm and in good operating condition and repair; the plumbing and
electrical systems and lighting within the non-common areas of the Premises in
good order and repair, including replacement of any burned out or broken light
bulbs or ballasts (all lights and ballasts must be of the same type, color and
wattage); together with all alterations, additions, and improvements
(collectively “Alterations”) which may have been made, in, to, or on the
Premises, except as referenced in Paragraph 7 (Alterations and Additions),
Tenant shall not be required to remove any Alterations that are not subject to
restoration pursuant to Landlord’s written Consent to Alterations agreement
executed by Tenant and Landlord. Tenant shall be responsible for repairing any
damage caused by the installation and/or the removal of Tenant’s trade fixtures
and/or Alterations by Tenant or Tenant’s employees, agents or contractors. For
all other such Alterations, Tenant shall ascertain from Landlord within thirty
(30) days before the end of the Term of this Lease whether Landlord desires to
have the Premises or any part or parts thereof restored to their condition and
configuration as when the Premises were delivered to Tenant and if Landlord
shall so desire, then at Landlord’s option and in Landlord’s sole and absolute
discretion, Tenant shall either (i) pay to Landlord a fee in an amount equal to
(a) Landlord’s estimated cost to restore the Premises to the configuration and
condition that existed when the Premises were delivered Tenant plus (b) an
amount equal to the daily prorated Basic Rent due for the last month of the Term
times the number of days Landlord estimates are required to complete said
restoration or (ii) Tenant shall restore said Premises or such part or parts
thereof before the end of this Lease at Tenant’s sole cost and expense. In the
event Landlord requires Tenant to pay for the cost of the restoration, the
restoration fee shall be paid by Tenant to Landlord regardless of whether or not
Landlord elects to restore all or part of said Premises. In the event Tenant is
required to complete the restoration and said restoration is not completed prior
to the Termination Date, Tenant acknowledges that Tenant shall enter into a Hold
Over period pursuant to the terms of Paragraph 30 (Holding Over) and Tenant
shall automatically be liable to Landlord for the monthly Hold Over Basic Rent
and all other Additional Rent until said restoration is completed by Tenant. In
addition to Tenant’s surrender obligations within the non-Common Areas of the
Premises, Tenant shall pay Landlord for Tenant’s Proportionate Share of the cost
to insure that all Common Area features and systems are in good operating
condition and repair, including the lawn and shrubs (including the replacement
of any dead or damaged plantings), the sidewalk, driveways and parking areas.
Prior to the Termination Date, as part of the surrender of Premises procedures,
Landlord will have the Building systems inspected, at Tenant’s sole cost and
expense, including, but not limited to the HVAC system, plumbing systems and
roof, and Tenant shall be responsible for its Proportionate Share (as reasonably
determined by Landlord) of all repairs noted on said inspection reports. Tenant,
on or before the end of the Term or sooner termination of this Lease, shall
remove all of Tenant’s personal property and trade fixtures from the Premises,
and all property not so removed on or before the end of the Term or sooner
termination of this Lease shall be deemed abandoned by Tenant and title to same
shall thereupon pass to Landlord without compensation to Tenant. Landlord may,
upon termination of this Lease, remove all moveable furniture and equipment so
abandoned by Tenant, at Tenant’s sole cost, and repair any damage caused by such
removal at Tenant’s sole cost. Upon surrender of the Premises to Landlord,
Tenant shall

        
Multi Tenant/Single Parcel    Page 8 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



provide Landlord with keys for all exterior and interior locking doors and
Tenant agrees to pay to Landlord the cost of Landlord re-keying all exterior
doors (including mechanical rooms) and Tenant agrees to pay to Landlord the cost
of Landlord rekeying all interior doors with locks to which Tenant is not able
to provide Landlord keys. If Tenant has installed a cardkey system, Tenant shall
also be responsible for the costs Landlord incurs in replacing the doors and/or
door frames in which such cardkey system was installed and removing any and all
equipment and wiring related thereto, unless Landlord notifies Tenant in writing
prior to the Lease Termination Date that Landlord wants the cardkey system to
remain in the Premises, in which event the cardkey system shall remain on the
Premises after the expiration of the Term and Tenant shall provide Landlord with
the cardkeys and instructions for such system along with any other equipment
that is necessary for the operation of said cardkey system. For example, if
software and/or specialized computer systems are required to operate the cardkey
system, Tenant shall leave the cardkey pads, the software (hard copies and
assignment of the license at no cost to Landlord should Landlord so elect), the
computer and the instructions thereto in place in the Premises. If the Premises
is not surrendered at the end of the Term or sooner termination of this Lease,
Tenant shall indemnify Landlord against loss or liability resulting from the
delay by Tenant in so surrendering the Premises including, without limitation,
any claims made by any succeeding Tenant founded on such delay. Nothing
contained herein shall be construed as an extension of the Term hereof or as a
consent of Landlord to any holding over by Tenant. The voluntary or other
surrender of this Lease or the Premises by Tenant or a mutual cancellation of
this Lease shall not work as a merger and, at the option of Landlord, shall
either terminate all or any existing subleases or subtenancies or operate as an
assignment to Landlord of all or any such subleases or subtenancies.
6.    “AS-IS” BASIS.
A.    Leased on “As-Is” Basis. Except as may be noted in this Paragraph 6 and in
Paragraph 11 (Expenses of Operation, Management, and Maintenance of the Common
Areas of the Parcel and Building in which the Premises are Located) and subject
to Landlord making the improvements referenced in Paragraph 6.B (“As-Is” Basis:
Tenant Improvements to be Constructed by Landlord) below, it is hereby agreed
that the Premises leased hereunder is leased strictly on an “as-is” basis and in
its present condition, and in the configuration as shown on Exhibit B attached
hereto, and by reference made a part hereof. Except as noted below, Landlord
shall not be required to make, nor be responsible for any cost, in connection
with any repair, restoration, and/or improvement to the Premises in order for
this Lease to commence, or thereafter, throughout the Term of this Lease.
Notwithstanding anything to the contrary within this Lease except as referenced
below in Paragraph 6.B (“As-Is” Basis: Tenant Improvements to be Constructed by
Landlord), Landlord makes no warranty or representation of any kind or nature
whatsoever as to the condition or repair of the Premises, nor as to the use or
occupancy which may be made thereof.
B.    Tenant Improvements to be Constructed by Landlord. Notwithstanding
anything to the contrary in Paragraph 6.A (“As-Is” Basis: Leased on “As-Is”
Basis) above, Landlord has agreed to construct and install, at Landlord’s cost
and expense, the tenant improvements specifically listed below (“Tenant
Improvements”), and Landlord shall not be responsible for providing any
additional interior improvements:
1)
Install a lock on the exterior entry door shown in Blue on Exhibit B attached
hereto in the office shown in Blue Crosshatch on Exhibit B; said lock will
prevent access from either tenant having access to the other’s premises;

2)
Remove the double door from the location shown in Green on Exhibit B and
reinstall said door in the location shown in Orange on Exhibit B and


        
Multi Tenant/Single Parcel    Page 9 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



3)
Install a new door in the location shown in Pink on Exhibit B in the office
shown in Blue Crosshatch on Exhibit B.

C.    Initial Interior Improvements to be Constructed by Tenant. Landlord
acknowledges that Tenant intends to make certain initial improvements within the
Premises, at Tenant’s sole cost and expense (“Tenant’s Initial Improvements”).
Tenant shall provide Landlord, prior to commencing construction of Tenant’s
Initial Improvements, with complete and detailed construction plans for
Landlord’s review, which plans shall be prepared at Tenant’s sole cost and
expense. Within ten (10) business days of Landlord’s receipt of Tenant’s
complete and detailed construction plans, Landlord shall inform Tenant of any
questions and/or comments it may have or approve said plans. Upon Landlord’s
approval of said plans, Landlord shall prepare, and Landlord and Tenant shall
execute, Landlord’s standard Consent to Alterations form, and Tenant’s Initial
Improvements shall not be subject to restoration, unless Landlord in the related
Consent to Alterations agreement reserves the right to require Tenant to remove,
at Tenant’s expense, any and/or all of Tenant’s Initial Improvements, by the
Lease Termination Date. Landlord’s approval of such Tenant’s Initial
Improvements shall not be construed as approval of any construction detail with
respect to conformance to any applicable City or governmental ordinance or code,
and by approving such Tenant’s Initial Improvements, Landlord assumes no
liability or responsibility therefor, or for any defect in any modification
constructed by Tenant. Tenant shall be responsible for (i) obtaining any and all
permits required by the governing agencies for (a) Tenant’s Initial Improvements
and (b) for the subsequent reconfiguration (if any), (ii) insuring that (a)
Tenant’s Initial Improvements meet current building codes and that (b) the
subsequent reconfiguration (if any) meets the current building codes, and (iii)
for one hundred percent (100%) of all costs and expenses related thereto. Tenant
shall provide to Landlord a copy of all such permits prior to the commencement
of the related construction.
7.    ALTERATIONS AND ADDITIONS. Tenant shall not make, or suffer to be made,
any Alterations to the Premises, or any part thereof, without the written
consent of Landlord first had and obtained by Tenant; such consent shall not be
unreasonably withheld and such consent to Alterations shall not be valid until
such time as said consent is executed by both Landlord and Tenant and a fully
executed copy delivered by Landlord to Tenant (“Consent to Alterations”).
Provided Tenant requests in writing such predetermination from Landlord, said
Consent to Alterations shall specify whether Landlord shall require removal of
said Alterations. Any Alteration of the Premises except moveable furniture and
trade fixtures, shall at once become a part of the Premises and belong to
Landlord. Any such Alterations shall be paid for one hundred percent (100%) by
Tenant. Landlord reserves the right to approve all contractors and mechanics
proposed by Tenant to make such Alterations. As a pre-condition to Landlord
granting its consent to any Alterations, Tenant shall deliver plans and
specifications reflecting said Alterations for Landlord’s review and approval;
and within five business days of completion of said Alterations, Tenant shall
deliver to Landlord an original 1/8” scaled drawing on bond paper or another
electronic format as solely determined by Landlord and related permits and filed
releases from all respective contractors and vendors. Tenant shall retain title
to all moveable furniture and trade fixtures placed in the Premises. All
heating, lighting, electrical, air conditioning, security systems, floor to
ceiling partitioning, drapery, carpeting, and floor installations made by
Tenant, together with all property that has become an integral part of the
Premises, shall not be deemed trade fixtures. Tenant agrees that it will not
proceed to make such Alterations until five (5) business days from the receipt
of a copy of the fully executed Consent to Alterations, in order that Landlord
may post appropriate notices to avoid any liability to contractors or material
suppliers for payment for Tenant’s Alterations. Tenant will at all times permit
such notices to be posted and to remain posted until the completion of work. Any
alterations and/or modifications, and/or improvements to the Premises
(collectively “Tenant Work”) made by Tenant shall require that Tenant enter into
a written contract with the contractor or the respective vendor, whereby both
parties specifically acknowledge that mechanic’s liens will not be effective
against the Landlord/owner of the Premises.

        
Multi Tenant/Single Parcel    Page 10 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



Tenant is required to submit its executed Consent to Alterations to Landlord
with a copy of the fully executed contract between Tenant and its contractor(s).
In the event the general contractor on a given job engages subcontractors to
perform any portion of said Tenant Work, the subcontract contract must also
state that both the contractor and the subcontractor acknowledge that mechanic’s
liens will not be effective against the Landlord/owner of the Premises. As a
condition of Landlord’s Consent to Alterations to the Premises, after Landlord
provides written Consent to Alterations and prior to any work commencing on the
Alterations, Landlord may, at its sole and absolute discretion, require Tenant
to secure and provide to Landlord at Tenant’s own cost and expense, a completion
and lien indemnity letters of credit, satisfactory to Landlord in the amount of
one hundred fifty percent (150%) of the cost to fund the construction of any
Alterations (“Letter of Credit A”) and, if Landlord does not agree in the
Consent to Alterations that said Alterations are to remain at the end of the
Lease Term, an additional letter of credit in the amount of one hundred fifty
percent (150%) of the cost to fund the subsequent cost of the removal of said
Alterations and the restoration of the Premises at the Termination Date (“Letter
of Credit B”). Said performance Letters of Credit shall be kept in place as
follows: for Letter of Credit A, for sixty (60) days after the completion of the
construction of said Alterations; and for Letter of Credit B, the later of (a)
sixty (60) days after the Termination Date or (b) sixty (60) days after the
completion of the restoration work and until Tenant has provided Landlord with
proof of payment to respective vendors and copies of recorded full unconditional
lien release related to the Alterations and/or restoration work. Tenant further
covenants and agrees that any mechanic’s lien filed against the Premises for
work claimed to have been done for, or materials claimed to have been furnished
to Tenant, will be discharged by Tenant, by bond or otherwise, within ten (10)
days after notice of filing thereof, at the cost and expense of Tenant. As a
further condition to its Consent to Alterations to the Premises, Landlord shall
require Tenant to pay all expenses in connection with any and all requests for
Alterations and Landlord’s Consent to Alterations related thereto, including but
not limited to Landlord’s costs, fees and expenses for the processing and
administration of the consent documentation and Landlord’s attorneys’ fees (if
any). Any exceptions to the foregoing must be made in writing and executed by
both Landlord and Tenant.
8.    RULES AND REGULATIONS AND COMMON AREA. Subject to the terms and conditions
of this Lease and such Rules and Regulations as Landlord may from time to time
prescribe, Tenant and Tenant’s employees, invitees and customers shall, in
common with other occupants of the Parcel/Building in which the Premises are
located, and their respective employees, invitees and customers, and others
entitled to the use thereof, have the non-exclusive right to use the access
roads, parking areas, and facilities provided and designated by Landlord for the
general use and convenience of the occupants of the Parcel/Building in which the
Premises are located, which areas and facilities are referred to herein as
“Common Area”. The Common Area comprised of respective Common Area hallways
shall be used only for applicable (i) access to and from the respective tenant’s
suite to the common area restrooms; and (ii) entering into and exiting from the
Building by tenants who share said Common Area. Tenant shall not use or allow
use of any such Common Area to store supplies, materials, inventory or any other
item of any type whatsoever. This non-exclusive right to use the Common Area
shall terminate upon the termination of this Lease. Landlord reserves the right
from time to time to make changes in the shape, size, location, amount and
extent of Common Area, including changing the location and number of parking
spaces allocated to Tenant. Landlord further reserves the right to promulgate
such reasonable rules and regulations relating to the use of the Common Area,
and any part or parts thereof, as Landlord may deem appropriate for the best
interests of the occupants of the Parcel/Building (“Rules and Regulations”).
Such Rules and Regulations may be amended by Landlord from time to time, with or
without advance notice, and all amendments shall be effective upon delivery of a
copy to Tenant. Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Parcel/Building of any of
said Rules and Regulations.

        
Multi Tenant/Single Parcel    Page 11 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



Landlord shall operate, manage and maintain the Common Areas within the Building
and/or Parcel. The manner in which the Common Area shall be maintained and the
expenditures for such maintenance shall be at the discretion of Landlord.
9.    PARKING. Tenant shall have the right to the nonexclusive use of a maximum
of one hundred fifteen (115) parking spaces in the common parking area of the
Parcel, which common parking area may be used by Tenant in common with other
tenants or occupants of the Building. Tenant agrees that Tenant, Tenant’s
employees, agents, representatives, and/or invitees shall not use parking spaces
in excess of said one hundred fifteen (115) parking spaces allocated to Tenant
hereunder. Landlord shall have the right, at Landlord’s sole discretion, to
specifically designate the location of Tenant’s parking spaces within the common
parking area of the Building, in which event Tenant agrees that Tenant, Tenant’s
employees, agents, representatives and/or invitees shall not use any parking
spaces other than those parking spaces specifically designated by Landlord for
Tenant’s use. Said parking spaces, if specifically designated by Landlord to
Tenant, may be reasonably relocated by Landlord at any time, and from time to
time if necessary. Landlord shall give Tenant written notice of any change in
Tenant’s parking spaces. Tenant shall not, at any time, park, or permit to be
parked by Tenant’s employees, vendors and/or visitors, any trucks or vehicles
adjacent to the loading area so as to interfere in any way with the use of such
areas, nor shall Tenant, at any time, park or permit the parking of Tenant’s
trucks and other vehicles or the trucks and vehicles of Tenant’s suppliers or
others, in any portion of the common areas not designated by Landlord for such
use by Tenant. Tenant shall not park nor permit to be parked, any inoperative
vehicles or equipment on any portion of the common parking area or other common
areas of the Parcel. Tenant agrees to assume responsibility for compliance by
its employees with the parking provision contained herein. If Tenant or its
employees park in other than designated parking areas, then Landlord may charge
Tenant, as an additional charge, and Tenant agrees to pay Ten Dollars ($10.00)
per day for each day or partial day each such vehicle is parking in any area
other than that designated. Tenant hereby authorizes Landlord, at Tenant’s sole
expense, to tow away from the Building any vehicle belonging to Tenant or
Tenant’s employees parked in violation of these provisions, or to attach
violation stickers or notices to such vehicles; provided, however, that unless
any such vehicle is parked in a dangerous and/or designated no parking zone,
Landlord will attach a twenty-four (24) hour violation notice on said vehicle
prior to having the vehicle towed from the Property. Tenant shall use the
parking area for vehicle parking only and shall not use the parking areas for
storage.
10.    TENANT MAINTENANCE. Tenant shall, at its sole cost and expense, keep and
maintain the non-common areas of the Premises (including appurtenances) and
every part thereof in a high standard of maintenance and repair, and in good and
sanitary condition. Tenant’s maintenance, repair and replacement
responsibilities herein referred to include, but are not limited to,
janitorization, plumbing systems within the non-common areas of the Premises
(such as water and drain lines, sinks), electrical systems within the non-common
areas of the Premises (such as outlets, lighting fixtures, lamps, bulbs, tubes,
ballasts), heating and air-conditioning systems and controls within the
non-common areas of the Premises (such as mixing boxes, thermostats, time
clocks, supply and return grills), non-common elevators (if any), and all
interior improvements within the Premises including but not limited to: wall
coverings, window coverings, acoustical ceilings, vinyl tile, carpeting,
partitioning, doors (both interior and exterior, including closing mechanisms,
latches and locks), skylights (if any), automatic fire extinguishing systems,
and all other interior improvements of any nature whatsoever. Tenant agrees to
have the HVAC system exclusively servicing Tenant’s Premises, if any, inspected
and serviced by a licensed HVAC contractor reasonably approved by Landlord on a
quarterly basis and timely have all recommended repairs and replacements made
and Tenant shall provide copies of said inspection and repair reports to
Landlord within thirty (30) days of Tenant’s receipt of the same. Tenant agrees
to provide carpet shields under all rolling chairs or to otherwise be
responsible for wear and tear of the carpet caused by such rolling chairs if
such wear and tear exceeds that caused by normal foot traffic in surrounding

        
Multi Tenant/Single Parcel    Page 12 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



areas. Areas of excessive wear shall be replaced at Tenant’s sole expense upon
Lease termination. Tenant hereby waives all rights hereunder, and benefits of,
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code and under any similar law, statute or ordinance now or hereafter in effect.
11.    EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF
THE PARCEL AND BUILDING IN WHICH THE PREMISES ARE LOCATED.
A.    Maintenance of the Common Areas of the Parcel. Landlord shall operate,
manage and maintain the Common Areas of the Parcel. As Additional Rent and in
accordance with Paragraph 4.D of this Lease, Tenant shall pay to Landlord
Tenant’s Proportionate Share of all expenses of operation, management,
maintenance, repair and replacement of the Common Areas of the Parcel including,
but not limited to, license, permit, and inspection fees; security; utility
charges associated with exterior landscaping and lighting (including water and
sewer charges); all charges incurred in the maintenance and replacement of
landscaped areas, ponds, fountains, lakes, if any, parking lots, parking lot
lights and paved areas (including repairs, replacement, resealing and
restriping), sidewalks, driveways, maintenance, repair and replacement of all
fixtures and electrical, mechanical and plumbing systems; supplies, materials,
equipment and tools and the cost of capital expenditures which have the effect
of reducing operating expenses, provided, however, that in the event Landlord
makes capital improvements, Landlord may amortize its investment in said
improvements (together with interest at the higher of (i) ten percent (10%) per
annum, (ii) the prime rate of interest plus one or (iii) Landlord’s borrowing
rate, on the unamortized balance if Landlord elects to allocate payment to
Tenant monthly calculated over the useful life of the capital improvements over
the remaining Term of the Lease, as may be extended, rather than requiring
Tenant to pay such amortized costs in one lump sum) (“Amortized Cost”) as an
operating expense in accordance with standard accounting practices, provided,
that such amortization is not at a rate greater than the anticipated savings in
the operating expenses.
B.    Maintenance of the Common Areas of the Building. Landlord shall operate,
manage and maintain the Common Areas of the Building. As Additional Rent and in
accordance with Paragraph 4.D of this Lease, Tenant shall pay its Proportionate
Share of the cost of operation (including common utilities), management,
maintenance, repair and replacement of the Building (including structural and
common areas such as lobbies, restrooms, janitor’s closets, hallways, elevators,
mechanical and telephone rooms, stairwells, entrances, spaces above the ceilings
and janitorization of said common areas) in which the Premises are located. The
maintenance items herein referred to include, but are not limited to, all
windows, window frames, plate glass, glazing, truck doors, main plumbing systems
of the Building (such as water drain lines, sinks, toilets, faucets, drains,
showers and water fountains), main electrical systems (such as panels and
conduits), heating and air-conditioning systems (such as compressors, fans, air
handlers, ducts, boilers, heaters), structural elements and exterior surfaces of
the Building; store fronts, roof, downspouts, Building common area interiors
(such as wall coverings, window coverings, floor coverings and partitioning),
ceilings, Building exterior doors, exterior lighting, skylights (if any),
automatic fire extinguishing systems, and elevators (if any); license, permit
and inspection fees; security, supplies, materials, equipment and tools; the
cost of capital expenditures which have the effect of reducing operating
expenses. In the event Landlord makes such capital improvements, Landlord may
amortize its investment in said improvements (together with interest at the
higher of (i) ten percent (10%) per annum, (ii) the prime rate of interest plus
one or (iii) Landlord’s borrowing rate on the unamortized balance if Landlord
elects to allocate payment to Tenant monthly over the remaining Term of the
Lease, rather than requiring Tenant to pay such amortized costs in one lump sum)
(“Amortized Cost”) as an operating expense in accordance with standard
accounting practices, provided, that such amortization is not at a rate greater
than the anticipated savings in the operating expenses. Tenant hereby waives all
rights

        
Multi Tenant/Single Parcel    Page 13 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



hereunder, and benefits of, subsection 1 of Section 1932 and Sections 1941 and
1942 of the California Civil Code and under any similar law, statute or
ordinance now or hereafter in effect.
C.    Structural Maintenance: Notwithstanding anything to the contrary in
Paragraph 11.B above, (i) Landlord shall repair, including replacement related
to, damage to the structural shell, foundation, and roof structure (but not the
interior improvements, roof membrane, or glazing) of the Building leased
hereunder that exist as of the Commencement Date at Landlord’s cost, and (ii)
Landlord shall repair, including replacement related to, damage to the
structural shell, foundation, and roof structure (but not the interior
improvements, roof membrane, or glazing) of the Building leased hereunder
occurring after the Commencement Date at Landlord’s cost, however, Landlord
shall amortize the cost of the repair pursuant to the formula referenced in
subclause (ii) hereof over the useful life of said repair, and Tenant shall be
responsible for paying to Landlord, within thirty days of written notice from
Landlord, one hundred percent (100%) of Tenant’s Proportionate Share of the
Amortized Cost over the remaining Term of the Lease, plus Tenant’s Proportionate
Share of the insurance deductible (if such damage is the result of an insured
peril); provided Tenant has not caused such damage, in which event Tenant shall
be responsible for one hundred percent (100%) of the insurance deductible and
any such costs and expense not reimbursed to Landlord by insurance proceeds for
repair and/or replacement or damage so caused by the Tenant and shall pay such
amount to Landlord within thirty (30) days of receipt of an invoice from
Landlord. For Example: In the event (i) the Amortized Cost of a roof structure
repair is $10,000, and (ii) said repair has a useful life of twenty years,
Tenant would be charged its Proportionate Share of $854.28 ($10,000 / 20 years /
12 months = $41.67 x 56.95% = $23.73/month x 36 months = $854.28) as Additional
Rent, in which case said amount would be due within thirty (30) days of Tenant’s
receipt of an invoice from Landlord. Tenant hereby waives all rights under, and
benefits of subsection I of Section 1932 and Sections 1941 and 1942 of the
California Civil Code and under any similar law, statute or ordinance now or
hereafter in effect. Notwithstanding the foregoing, a crack in the foundation or
exterior walls, or any other defect in the Building that does not endanger the
structural integrity of the building for which Tenant is or is not responsible,
or which is not life-threatening, shall not be considered material, and Landlord
may elect, in its sole and absolute discretion, not to repair and/or replace the
same; however, Landlord may require Tenant to repair and/or replace the same at
Tenant’s sole cost and expense, within thirty days of written notice from
Landlord, if Tenant is responsible.
In the event the Term of the Lease is extended for any reason whatsoever,
Tenant’s Proportionate Share of the Amortized Cost of the earlier repair and/or
replacement cost shall be increased to include the additional amount payable to
Landlord due to the Extended Term of the Lease. For Example: In the event: (i)
the roof structure was repaired as illustrated above; and (ii) this Lease is
extended for an additional two (2)year period, Tenant would be liable for an
additional $569.52 payment to Landlord equal to Tenant’s Proportionate Share
($23.73/month x 24 months) as Additional Rent. Said payment would be due in full
within thirty (30) days of Tenant’s receipt of an invoice from Landlord.
D.    Exclusions From Additional Rent: The following items shall be excluded
from “Additional Rent”:
(a)    Leasing commissions, attorney’s fees, costs, disbursements, and other
expenses incurred in connection with negotiations with other tenants, or
disputes between Landlord and other third party not related to Tenant
(hereinafter referred to as “Third Party”), or in connection with marketing,
leasing, renovating, or improving space for other current or prospective tenants
or other current or prospective occupants of the Building; notwithstanding
anything to the contrary herein, any costs and expenses Landlord is entitled to
be reimbursed for as stated under Paragraph 24 (Bankruptcy and Default) are not
excluded Additional Rent items as reflected in this Paragraph 4.D.

        
Multi Tenant/Single Parcel    Page 14 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



(b)    The cost of any service sold to any other Third Party or other occupant
whose leased premises are not part of the Premises leased herein and for which
Landlord is entitled to be reimbursed as an additional charge or rental over and
above the basic rent and additional rent payable under the lease agreement with
said other tenant (including, without limitation, after-hours HVAC costs or
over-standard electrical consumption costs incurred by other tenants).
(c)    Any costs for which Landlord is entitled to be reimbursed by, and
actually is reimbursed by, any other Third Party or other occupant whose leased
premises are not part of the Premises leased herein.
(d)    Any costs, fines, or penalties incurred due to violations by Landlord of
any governmental rule or authority, provided Tenant is not responsible under the
Lease for such costs, fines and/or penalties, and/or provided Tenant’s actions
or inactions did not cause, in whole or in part, such costs, fines and/or
penalties.
(e)    Wages, salaries, or other compensation paid to employees of Landlord.
(f)    Repairs or other work occasioned by fire, windstorm, or other insured
peril, to the extent that Landlord receives proceeds from the real property
insurance policy on said Premises to cover one hundred percent of the costs (net
of the deductible) to repair said perils (“Perils”) and Tenant paid its share of
the premium as required under the Lease and any and all insurance deductible(s)
which Tenant is responsible for paying and provided Tenant is not responsible
for the damage to the Premises. Notwithstanding anything to contrary above,
Tenant shall remain responsible for paying to Landlord one hundred percent of
the insurance deductible allocated to Tenant in full within thirty (30) days of
receipt of written notice from Landlord.
(g)    Except as otherwise noted in this Lease, any mortgage debt, or ground
rents or any other amounts payable under any ground lease for the Property.
(h)    Depreciation on Landlord’s Property.
12.    UTILITIES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED. Commencing
on the Commencement Date and throughout the Term of the Lease, as Additional
Rent and in accordance with Paragraph 4.D of this Lease, Tenant shall pay its
Proportionate Share, (or if the Building in which the Premises is located is not
one hundred percent (100%) leased, said Proportionate Share for utilities shall
be calculated based on (i) Tenant’s Premises square footage as a percentage of
the total square footage leased to Tenant and to any other third party tenants
in the Building or (ii) other equitable basis as calculated by Landlord) of the
cost of all utility charges such as water, gas, electricity, (and telephone,
telex and other electronic communications service, if applicable), sewer
service, waste pick-up and any other utilities, materials or services furnished
directly to the Building in which the Premises are located, including, without
limitation, any temporary or permanent utility surcharge or other exactions
whether or not hereinafter imposed. Notwithstanding anything to the contrary
herein, in the event any utility charges apply only to the Premises leased by
Tenant, Tenant shall place such utilities in Tenant’s name and shall pay the
related costs directly to the utility company(ies).
Landlord shall not be liable for and Tenant shall not be entitled to any
abatement or reduction of rent by reason of any interruption or failure of
utility services to the Premises when such interruption or failure is caused by
accident, breakage, repair, strikes, lockouts, or other labor disturbances or
labor disputes of any nature, or by any other cause, similar or dissimilar,
beyond the reasonable control of Landlord.

        
Multi Tenant/Single Parcel    Page 15 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



Landlord shall furnish to the Premises between the hours of 8:00 am and 6:00 pm,
Mondays through Fridays (holidays excepted) and subject to the Rules and
Regulations of the Common Area hereinbefore referred to, reasonable quantities
of water, gas and electricity suitable for the intended use of the Premises and
heat and air-conditioning required in Landlord’s judgment for the comfortable
use and occupation of the Premises for such purposes. Tenant may, from time to
time, have its staff and equipment operate on a twenty-four (24) hour-a-day,
seven (7) day-a-week schedule, and Tenant shall pay for extra consumption of
such utilities attributable to such after-hours occupancy, if any, used by
Tenant. Tenant agrees that at all times it will cooperate fully with Landlord
and abide by all regulations and requirements that Landlord may prescribe for
the proper functioning and protection of the Building heating, ventilating and
air-conditioning systems. Whenever heat generating machines, equipment, or any
other devices (including exhaust fans) are used in the Premises by Tenant which
affect the temperature otherwise maintained by the air-conditioning system,
Landlord shall have the right to install supplementary air-conditioning units in
the Premises and the cost thereof, including the cost of installation and the
cost of operation and maintenance thereof, shall be paid by Tenant to Landlord
upon demand by Landlord. Tenant will not, without the written consent of
Landlord, use any apparatus or device in the Premises (including, without
limitation), electronic data processing machines or machines using voltage in
excess of 120 Volts which will in any way increase the amount of electricity,
gas, water or air-conditioning usually furnished or supplied to premises being
used as general office space, or connect with electric current (except through
existing electrical outlets in the Premises), or with gas or water pipes any
apparatus or device for the purposes of using electric current, gas, or water.
Landlord acknowledges that Tenant may use electrical current up to 220 Volts
subject to the terms and conditions of this Paragraph. If (i) Tenant shall
require water, gas, or electric current in excess of that usually furnished or
supplied to Premises being used as general office space, Tenant shall first
obtain the written consent of Landlord, which consent shall not be unreasonably
withheld, or (ii) if Tenant is found to be using water, gas and/or electrical
current in excess of its Proportionate Share (as such excess usage is confirmed
by a study conducted by Landlord’s contractor(s), Landlord may (a) adjust the
Proportionate Share allocated to Tenant based on Tenant’s actual or estimated
use or (b) cause an electric current, gas or water meter to be installed in the
Premises in order to measure the amount of electric current, gas or water
consumed for any such excess use. In the event Landlord questions Tenant’s
usage, Landlord shall employ the services of a licensed electrical or plumbing
contractor to determine what Tenant’s actual use is and Tenant shall be
responsible for paying the cost related to said investigation by the licensed
contractor or any other qualified third party vendor that Landlord may employ to
provide such service. The cost of any such meter and of the installation,
maintenance and repair thereof, all charges for such excess water, gas and
electric current consumed (as shown by such meters and at the rates then charged
by the furnishing public utility); and any additional expense incurred by
Landlord in keeping account of electric current, gas, or water so consumed shall
be paid by Tenant, and Tenant agrees to pay Landlord therefor promptly following
demand by Landlord.
13.    TAXES.
A.    Real Property Taxes. As Additional Rent and in accordance with Paragraph
4.D of this Lease, Tenant shall pay to Landlord, monthly in advance or as they
become due, pursuant to statements submitted by Landlord, Tenant’s Proportionate
Share of all Real Property Taxes relating to the Premises accruing with respect
to the Premises commencing on the Commencement Date and throughout the Term of
this Lease and the Extended Term (if any). The term “Real Property Taxes” shall
also include supplemental taxes related to the period of Tenant’s Term whenever
levied, including any such taxes that may be levied after the Term has expired.
In the event the Premises leased hereunder consist of only a portion of the
entire tax parcel, Tenant shall pay to Landlord monthly in advance or as they
become due, pursuant to statements submitted to Tenant by Landlord, Tenant’s
Proportionate Share of such real estate taxes allocated to the Premises by
square footage or other reasonable basis as calculated and determined by
Landlord. If the tax billing pertains 100% to the Premises, and Landlord chooses
to have Tenant pay

        
Multi Tenant/Single Parcel    Page 16 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



said real estate taxes directly to the Tax Collector, then in such event it
shall be the responsibility of Tenant to obtain the tax and assessments bills
and pay, no less than ten (10) days prior to delinquency, the applicable real
property taxes and assessments pertaining to the Premises, and failure to
receive a bill for taxes and/or assessments shall not provide a basis for
cancellation of or non-responsibility for payment of penalties for nonpayment or
late payment by Tenant. The term “Real Property Taxes”, as used herein, shall
mean (i) all taxes, assessments, levies and other charges of any kind or nature
whatsoever, general and special, foreseen and unforeseen (including all
installments of principal and interest required to pay any general or special
assessments for public improvements and any increases resulting from
reassessments caused by any change in ownership of the Premises) now or
hereafter imposed by any governmental or quasi-governmental authority or special
district having the direct or indirect power to tax or levy assessments, which
are levied or assessed against, or with respect to the value, occupancy or use
of, all or any portion of the Premises (as now constructed or as may at any time
hereafter be constructed, altered, or otherwise changed) or Landlord’s interest
therein; any improvements located within the Premises (regardless of ownership);
the fixtures, equipment and other property of Landlord, real or personal, that
are an integral part of and located in the Premises; or parking areas, public
utilities, or energy within the Premises; (ii) all charges, levies or fees
imposed by reason of environmental regulation or other governmental control of
the Premises and (iii) all costs and fees (including reasonable attorneys’ fees)
incurred by Landlord in reasonably contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax. If at any time
during the Term of this Lease the taxation or assessment of the Premises
prevailing as of the Commencement Date of this Lease shall be altered so that in
lieu of or in addition to any Real Property Tax described above there shall be
levied, assessed or imposed (whether by reason of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate or additional tax or charge (i) on the value, use or occupancy of the
Premises or Landlord’s interest therein or (ii) on or measured by the gross
receipts, income or rentals from the Premises, on Landlord’s business of leasing
the Premises, or computed in any manner with respect to the operation of the
Premises, then any such tax or charge, however designated, shall be included
within the meaning of the term “Real Property Taxes” for purposes of this Lease.
If any Real Property Tax is based upon property or rents unrelated to the
Premises, then only that part of such Real Property Tax that is fairly allocable
to the Premises shall be included within the meaning of the term “Real Property
Taxes.” Notwithstanding the foregoing, the term “Real Property Taxes” shall not
include estate, inheritance, gift or franchise taxes of Landlord or the federal
or state net income tax imposed on Landlord’s income from all sources.
Notwithstanding anything to the contrary above, it is agreed that if any special
assessments for capital improvements are assessed, and if Landlord has the
option to either pay the entire assessment in cash or go to bond, and if
Landlord elects to pay the entire assessment in cash in lieu of going to bond,
the entire portion of the assessment assigned to Tenant’s Leased Premises will
be prorated over the same period that the assessment would have been prorated
had the assessment gone to bond (including interest) and Tenant shall pay its
Proportionate Share over the Term remaining in the Lease (including the Extended
Lease Term if said Lease Term is extended for any reason whatsoever) as
Additional Rent on the first day of the remaining months in the Lease Term (as
may be extended).
B.    Taxes on Tenant’s Property. Tenant shall be liable for and shall pay ten
days before delinquency, taxes levied against any personal property or trade
fixtures placed by Tenant in or about the Premises. If any such taxes on
Tenant’s personal property or trade fixtures are levied against Landlord or
Landlord’s property or if the assessed value of the Premises is increased by the
inclusion therein of a value placed upon such personal property or trade
fixtures of Tenant and if Landlord, after written notice to Tenant, pays the
taxes based on such increased assessment, which Landlord shall have the right to
do regardless of the validity thereof, but only under proper protest if
requested by Tenant, Tenant shall within five (5) days after demand, as the case
may be, repay to Landlord the taxes so levied against Landlord, or

        
Multi Tenant/Single Parcel    Page 17 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



the proportion of such taxes resulting from such increase in the assessment;
provided that in any such event Tenant shall have the right, in the name of
Landlord and with Landlord’s full cooperation, to bring suit in any court of
competent jurisdiction to recover the amount of such taxes so paid under
protest, and any amount so recovered shall belong to Tenant.
14.    ASSESSMENT CREDITS. The demised property herein may be subject to a
special assessment levied by the City in which the Premises are located as part
of an Improvement District. As a part of said special assessment proceedings (if
any), additional bonds were or may be sold and assessments were or may be levied
to provide for construction contingencies and reserve funds. Interest shall be
earned on such funds created for contingencies and on reserve funds which will
be credited for the benefit of said assessment district. To the extent surpluses
are created in said district through unused contingency funds, interest earnings
or reserve funds, such surpluses shall be deemed the property of Landlord.
15.    LIABILITY INSURANCE. Tenant, at Tenant’s expense, agrees to keep in force
from the earlier of the Early Entry Date or the Commencement Date and during the
Term of this Lease, a policy of commercial general liability insurance with
combined single limit coverage of not less than Two Million Dollars ($2,000,000)
per occurrence for bodily injury and property damage occurring in, on or about
the Premises, including parking and landscaped areas. Such insurance shall be
primary and noncontributory as respects any insurance carried by Landlord. The
policy or policies effecting such insurance shall name Landlord, Richard T.
Peery, as Trustee of the Richard T. Peery Separate Property Trust dated July 20,
1977, as amended; the Richard T. Peery Separate Property Trust; Richard T. Peery
as an individual; John Arrillaga, as Trustee under the John Arrillaga Survivor’s
Trust dated July 20, 1977, as amended; the John Arrillaga Survivor’s Trust; John
Arrillaga, as an individual; and any beneficiaries, trustees and successor
trustees, other partners or co-venturers of Landlord or said trusts as
additional insureds (collectively “Landlord Entities”), and shall insure any
liability of the Landlord Entities, contingent or otherwise, as respects acts or
omissions of Tenant, its agents, employees or invitees or otherwise by any
conduct or transactions of any of said persons in or about or concerning the
Premises, including any failure of Tenant to observe or perform any of its
obligations hereunder; shall be issued by an insurance company admitted to
transact business in the State of California; and shall provide that the
insurance effected thereby shall not be canceled, except upon thirty (30) days’
prior written notice to Landlord. Tenant’s insurance shall be primary as
respects to the Landlord Entities, or if excess, shall stand in an unbroken
chain of coverage. In either event, any other insurance maintained by the
Landlord Entities shall be in excess of Tenant’s insurance and shall not be
called upon to contribute with any insurance required to be provided by Tenant.
The required insurance shall be reflected on a certificate of insurance of said
policy, which certificate shall be delivered to Landlord concurrently with
Tenant’s return of this executed Lease to Landlord. If, during the Term of this
Lease, in the reasonable considered opinion of Landlord’s Lender, insurance
advisor, or counsel, the amount of insurance described in this Paragraph 15 is
not adequate, Tenant agrees to increase said coverage to such reasonable amount
as Landlord’s Lender, insurance advisor, or counsel shall deem adequate.
16.    TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S COMPENSATION
INSURANCE. Tenant shall, from the earlier of the Early Entry Date or the
Commencement Date, maintain a policy or policies of fire and property damage
insurance in “Special Form” with a sprinkler leakage endorsement insuring the
personal property, inventory, trade fixtures (and leasehold improvements paid
for by Tenant) within the Premises for the full replacement value thereof. The
proceeds from any of such policies shall be used for the repair or replacement
of such items so insured.

        
Multi Tenant/Single Parcel    Page 18 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



Tenant shall also maintain a policy or policies of workman’s compensation
insurance and any other employee benefit insurance sufficient to comply with all
laws.
17.    PROPERTY INSURANCE. Throughout the Lease Term, Landlord shall purchase
and keep in force, and Tenant shall pay to Landlord (or Landlord’s agent if so
directed by Landlord), as Additional Rent and in accordance with Paragraph 4.D
of this Lease, Tenant’s Proportionate Share of the deductibles on insurance
claims and the cost of, policy or policies of insurance covering loss or damage
to and/or destruction of the Building and/or Premises (excluding routine
maintenance and repairs and incidental damage or destruction caused by accidents
or vandalism for which Tenant is responsible under Paragraph 10) in the amount
of the full replacement value thereof, providing protection against those perils
included within the classification of “all risks” “special form” insurance and
flood and/or earthquake insurance, if available, plus a policy of Rent income
insurance in the amount of one hundred (100%) percent of twelve (12) months
Basic Rent, plus twelve (12) months Additional Rent. In addition, if such
insurance cost is increased due to Tenant’s use of the Premises, Tenant agrees
to pay to Landlord, in addition to its Proportionate Share of the deductibles,
the full cost of such increase within five (5) days of receipt of the related
invoice. Tenant shall have no interest in or any right to the proceeds of any
insurance procured by Landlord for the Premises. Insurance premiums for the full
insurance year are due from Tenant within five (5) days of receipt of invoice
from Landlord and/or its agent and insurance deductibles are payable to Landlord
within fifteen (15) days of receipt of invoice from Landlord.
In addition and notwithstanding anything to the contrary in this Paragraph 17,
each party to this Lease hereby waives all rights of recovery against the other
party or its officers, employees, agents and representatives for loss or damage
to its property or the property of others under its control, arising from any
cause insured against under the fire and extended “special form” property
coverage (excluding, however, any loss resulting from Hazardous Material
contamination of the Property) required to be maintained by the terms of this
Lease to the extent full reimbursement of the loss/claim is received by the
insured party. Each party required to carry property insurance hereunder shall
cause the policy evidencing such insurance to include a provision permitting
such release of liability (“waiver of subrogation endorsement”); provided,
however, that if the insurance policy of either releasing party prohibits such
waiver, then this waiver shall not take effect until consent to such waiver is
obtained. If such waiver is so prohibited, the insured party affected shall
promptly notify the other party thereof. In the event the waivers are issued to
the parties and are not valid under current policies and/or subsequent insurance
policies, the non-complying party will provide, to the other party, thirty (30)
days’ advance notification of the cancellation of the subrogation waiver, in
which case neither party will provide such subrogation waiver thereafter and
this Paragraph will be null and void. Notwithstanding anything to the contrary
herein, the foregoing waiver of subrogation shall not include any loss resulting
from Hazardous Material contamination of the Property or any insurance coverage
relating thereto.
18.    INDEMNIFICATION. Landlord shall not be liable to Tenant and Tenant hereby
waives all claims against Landlord for any injury to or death of any person or
damage to or destruction of property in or about the Premises by or from any
cause whatsoever, including, without limitation, gas, fire, oil, electricity or
leakage of any character from the roof, walls, basement or other portion of the
Premises but excluding, however, the willful misconduct or negligence of
Landlord, its agents, servants, employees, invitees or contractors employed by
Landlord to do work at the Premises during the Term of the Lease. Except as to
injury to persons or damage to property to the extent arising from the willful
misconduct or the negligence of Landlord, its agents, servants, employees,
invitees, or contractors, Tenant shall hold Landlord harmless from and defend
Landlord against any and all expenses, including reasonable attorneys’ fees, in
connection therewith, arising out of any injury to or death of any person or
damage to or destruction of property occurring in, on or about the Premises, or
any part thereof, caused by Tenant, its subtenants and/or assignees and their
respective agents, employees, invitees and/or contractors, accruing

        
Multi Tenant/Single Parcel    Page 19 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



and/or occurring during the Term of this Lease. The provisions of this Paragraph
18 shall survive the expiration or termination of this Lease.
19.    COMPLIANCE. Tenant, at its sole cost and expense, shall promptly comply
with all laws, statutes, ordinances and governmental rules, regulations or
requirements now or hereafter in effect governing use or occupancy of the
Premises including, but not limited to, compliance required by the governing
agency(ies) due to any improvements to the Premises made by and/or for Tenant;
with the requirements of any board of fire underwriters or other similar body
now or hereafter constituted; and with any direction or occupancy certificate
issued pursuant to law by any public officer; provided, however, that no such
failure shall be deemed a breach of the provisions if Tenant, immediately upon
notification, commences to remedy or rectify said failure. The judgment of any
court of competent jurisdiction or the admission of Tenant in any action against
Tenant, whether Landlord be a party thereto or not, that Tenant has violated any
such law, statute, ordinance or governmental rule, regulation, requirement,
direction or provision, shall be conclusive of that fact as between Landlord and
Tenant. Tenant shall, at its sole cost and expense, comply with any and all
requirements pertaining to said Premises, of any insurance organization or
company, necessary for the maintenance of reasonable fire and public liability
insurance covering requirements pertaining to said Premises. The provisions of
this Paragraph 19 shall survive the expiration or termination of this Lease.
20.    LIENS. Tenant shall keep the Premises free from any liens arising out of
any work performed, materials furnished or obligation incurred by Tenant. In the
event that Tenant shall not, within ten (10) days following notice of the
imposition of such lien, cause the same to be released of record, Landlord shall
have, in addition to all other remedies provided herein and by law, the right,
but no obligation, to cause the same to be released by such means as it shall
deem proper, including payment of the claim giving rise to such lien. All sums
paid by Landlord for such purpose, and all expenses incurred by it in connection
therewith, shall be payable to Landlord by Tenant on demand with interest at the
higher of the (i) prime rate of interest as quoted by the Bank of America or
(ii) Landlord’s borrowing rate (the “Interest Rate”).
21.    ASSIGNMENT AND SUBLETTING.
A.    Requirements. Tenant shall not assign, transfer, or hypothecate the
leasehold estate under this Lease, or any interest therein, and shall not sublet
the Premises, or any part thereof, or any right or privilege appurtenant
thereto, or suffer any other person or entity to occupy or use the Premises, or
any portion thereof, without, in each case, the prior written consent of
Landlord which consent will not be unreasonably withheld. Notwithstanding the
above, in the event Tenant enters into a merger and/or acquisition agreement
whereby fifty percent (50%) or more of Tenant’s stock and/or assets are
transferred to a third party entity, not including any offering of Tenant’s
stock on any nationally recognized public stock market and any subsequent
purchases and sales of such stock thereon (“Change in Control”), said Change in
Control will require Landlord’s consent pursuant to the terms of this Paragraph
21.A but subject to Paragraph 21.E (Permitted Transfers), and Landlord may, at
Landlord’s option, require that said acquiring entity also be named as a Tenant
under this Lease; however, a sale of Tenant’s capital stock through any public
or over-the-counter exchange shall not be deemed an assignment or a Change in
Control. Landlord will not approve more than two (2) subleases to be effective
at any one point in time. Tenant’s failure to obtain Landlord’s prior written
consent before entering into any such assignment, transfer and/or subletting
shall be considered a default under this Lease and Landlord shall retain all of
its rights under the Lease, including the right to elect, at Landlord’s sole and
absolute discretion, to terminate either the Lease and/or the related sublease.
As a condition for Landlord granting its consent to any sublease, Landlord shall
require for each such subletting, that: (i) the sublease be a triple net
sublease and that the basic rent due under any such sublease be no less than the
then current market rent for

        
Multi Tenant/Single Parcel    Page 20 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



subleases with annual increases at the then prevailing market rent for
subleases; (ii) the sublease shall require that the security deposit due under
the sublease be in the form of a letter of credit drawn upon an institutional
lender acceptable and accessible to Landlord in form and content reasonably
satisfactory to Landlord, with the letter of credit being assignable to
Landlord, at no cost to Landlord, upon notice to said financial institution of a
default by Tenant under the Lease; (iii) the sublease shall not provide for
subtenant to have an option to extend the term of the sublease or an option to
expand the sublet space; and (iv) the Tenant shall pay to Landlord, monthly
throughout the term of each approved sublease, fifty percent (50%) of all rents
and/or additional consideration due Tenant from the subtenant in excess of the
Rent payable by Tenant to Landlord hereunder for each such subleased space
(“Excess Rent”) (with said Excess Rent subject to the terms of Paragraph 4.C
(Late Charge) and Paragraph 24 (Bankruptcy and Default); provided, however, that
before sharing of payment to Landlord of such Excess Rent, Tenant shall first be
entitled to recover from such Excess Rent the amount of the reasonable leasing
commission related to said transaction paid by Tenant to a third party broker
not affiliated with Tenant. Notwithstanding anything to the contrary above,
Tenant is not allowed to assign or transfer its interest in the Lease or
sublease any portion of the Premises during the Basic Rent Abatement Period.
Tenant shall, by thirty (30) days written notice, advise Landlord of its intent
to assign or transfer Tenant’s interest in the Lease or sublet the Premises or
any portion thereof for any part of the Term hereof. If more than forty-nine
percent (49%) of the Premises is to be subleased, Landlord may, within thirty
(30) days after receipt of said written notice, in its sole discretion, elect to
terminate this Lease as to the portion of the Premises described in Tenant’s
notice on the projected sublease commencement date specified in Tenant’s notice
by giving Tenant written notice of such election to terminate. If no such notice
to terminate is received by Tenant within said thirty (30) day period, Tenant
may proceed to locate an acceptable sublessee, assignee, or other transferee for
presentment to Landlord for Landlord’s approval, all in accordance with the
terms, covenants, and conditions of this Paragraph 21. Tenant shall provide
Landlord with (a) a copy of the assignment and/or other transfer agreement and a
copy of the certification of the change in corporate identity from the Secretary
of State in the case of an assignment, or (b) a copy of the sublease in the case
of a sublease for Landlord’s review, and upon Landlord’s approval of Tenant’s
request to sublease and/or assign, Tenant and the assignee, transferee or
subtenant shall execute Landlord’s standard written consent. If Tenant intends
to sublet the entire Premises and Landlord elects to terminate this Lease, this
Lease shall be terminated on the date specified in Landlord’s notice of its
election to so terminate the Lease. If, however, this Lease shall terminate
pursuant to the foregoing with respect to less than all the Premises, the Rent,
as defined and reserved hereinabove shall be adjusted on a pro rata basis to the
number of square feet retained by Tenant, and this Lease as so amended shall
continue in full force and effect and Landlord, at its cost and expense, shall
separately demise the remaining portion of the Premises leased to Tenant. In the
event Tenant is allowed to assign, transfer or sublet the whole or any part of
the Premises, with the prior written consent of Landlord, no assignee,
transferee or subtenant shall assign or transfer this Lease, either in whole or
in part, or sublet the whole or any part of the Premises, without also having
obtained the prior written consent of Landlord. Notwithstanding the above, in no
event shall Landlord consent to a sub-sublease. A consent of Landlord to one
assignment, transfer, hypothecation, subletting, occupation or use by any other
person shall not release Tenant from any of Tenant’s obligations hereunder or be
deemed to be a consent to any subsequent similar or dissimilar assignment,
transfer, hypothecation, subletting, occupation or use by any other person. Any
such assignment, transfer, hypothecation, subletting, occupation or use without
such consent shall be void and shall constitute a breach of this Lease by Tenant
and shall, at the option of Landlord exercised by written notice to Tenant,
terminate this Lease. The leasehold estate under this Lease shall not, nor shall
any interest therein, be assignable for any purpose by operation of law without
the written consent of Landlord. As a condition to its consent, Landlord shall
require Tenant to pay all expenses in connection with any and all subleases
and/or assignments and/or any amendments related thereto, including but not
limited to Landlord’s fees for the processing and administration of the consent
documentation and Landlord’s attorneys’ fees (if any), and Landlord shall
require Tenant’s subtenant, assignee or transferee (or other assignees or
transferees) to

        
Multi Tenant/Single Parcel    Page 21 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



assume in writing all of the obligations under this Lease and for Tenant to
remain liable to Landlord under the Lease. Notwithstanding anything to the
contrary herein, under no event will Landlord consent to an assignment or
transfer of less than One Hundred Percent (100%) of the Leased Premises.
B.    Grounds to Refuse Proposed Transfer. Notwithstanding the foregoing,
Landlord and Tenant agree that it shall not be unreasonable for Landlord to
refuse to consent to a proposed assignment, sublease or other transfer
(“Proposed Transfer”) if the Premises or any other portion of the Parcel would
become subject to additional or different Government Requirements as a direct or
indirect consequence of the Proposed Transfer and/or the Proposed Transferee’s
use and occupancy of the Premises and the Property. However, Landlord may, in
its sole discretion, consent to such a Proposed Transfer where Landlord is
indemnified by Tenant and (i) the subtenant or (ii) the assignee, in form and
substance satisfactory to Landlord and/or to Landlord’s counsel, from and
against any and all costs, expenses, obligations and liability arising out of
the Proposed Transfer and/or the Proposed Transferee’s use and occupancy of the
Premises and the Property.
C.    Voluntary Termination of Lease – Required Sublease Language. Any and all
sublease agreement(s) between Tenant and any and all subtenant(s) (“Subtenant”)
(which agreements must be consented to by Landlord, pursuant to the requirements
of this Lease) shall contain the following language:
“If Landlord and Tenant jointly and voluntarily elect, for any reason
whatsoever, to terminate the Master Lease prior to the scheduled Master Lease
termination date, then, if Landlord so elects, this Sublease (if then still in
effect) shall terminate concurrently with the termination of the Master Lease.
Subtenant expressly acknowledges and agrees that (1) the voluntary termination
of the Master Lease by Landlord and Tenant and the resulting termination of this
Sublease shall not give Subtenant any right or power to make any legal or
equitable claim against Landlord, including without limitation any claim for
interference with contract or interference with prospective economic advantage,
and (2) Subtenant hereby waives any and all rights it may have under law or at
equity against Landlord to challenge such an early termination of the Sublease,
and unconditionally releases and relieves Landlord, and its officers, directors,
employees and agents, from any and all claims, demands, and/or causes of action
whatsoever (collectively, “Claims”), whether such matters are known or unknown,
latent or apparent, suspected or unsuspected, foreseeable or unforeseeable,
which Subtenant may have arising out of or in connection with any such early
termination of this Sublease. Subtenant knowingly and intentionally waives any
and all protection which is or may be given by Section 1542 of the California
Civil Code which provides as follows: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with debtor.
The term of this Sublease is therefore subject to early termination. Subtenant’s
initials here below evidence (a) Subtenant’s consideration of and agreement to
this early termination provision, (b) Subtenant’s acknowledgment that, in
determining the net benefits to be derived by Subtenant under the terms of this
Sublease, Subtenant has anticipated the potential for early termination, and (c)
Subtenant’s agreement to the general waiver and release of Claims above.
Initials:    __________    Initials:    __________
Subtenant    Tenant


D.    State of Incorporation Change; Name Change. Notwithstanding anything to
the contrary above, Tenant’s re-incorporation in another jurisdiction and/or the
act of Tenant changing Tenant’s legal

        
Multi Tenant/Single Parcel    Page 22 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



name shall not be considered an assignment; however, (i) Tenant shall provide
Landlord with notice of such change in Tenant’s name and/or state of
incorporation, which notice shall include a copy of the certification from the
Secretary of State and (ii) Tenant and Landlord shall execute Landlord’s
standard acknowledgement for any such change in Tenant’s name and/or state of
incorporation.
E.    Permitted Transfers. In addition to and notwithstanding anything to the
contrary in Paragraph 21.A above, and provided said Lease Term has commenced and
the Basic Rent Abatement Period has expired and Tenant is not in default of this
Lease beyond the applicable cure period, Landlord hereby agrees that: (1)
Landlord shall consent to Tenant’s assigning or subletting said Lease to: (i)
any parent or subsidiary corporation, or corporation with which Tenant merges or
consolidates provided said entity’s use of the Premises is the same as Tenant’s
use and that (a) said affiliate or successor owns all or substantially all of
the assets of Tenant and becomes jointly and severally liable with Tenant for
the Term of the Lease from the Lease Commencement Date through the scheduled
Lease Termination Date (or the extended Lease Termination Date if said date is
extended), (b) the net worth of said parent or subsidiary corporation, or said
corporation has a net worth equal to or greater than Tenant’s net worth (x) at
the time of Lease execution or (y) at the time of such assignment, merger, or
consolidation, whichever is greater (collectively “Permitted Transfers”), and
(c) Tenant shall give Landlord written notice at least thirty (30) days prior to
the effective date of the proposed purchase, merger, consolidation or
reorganization; or (ii) any third party or entity to whom Tenant, as an ongoing
concern, sells all or substantially all of its assets; provided that (a) said
affiliate or successor owns all or substantially all of the assets of Tenant,
(b) the net worth of the resulting or acquiring corporation has a net worth
after the merger, consolidation or acquisition equal to or greater than the net
worth of Tenant (x) at the time of Lease execution or (y) at the time of such
merger, consolidation or acquisition, whichever is greater ((i) and (ii) above
collectively referred to as “Permitted Transfers”), and (c) Tenant shall give
Landlord written notice at least thirty (30) days prior to the effective date of
the proposed purchase, merger, consolidation or reorganization; and (2) subject
to Tenant complying with the terms and conditions referenced herein, Landlord
shall waive its right to terminate the Lease due to a Permitted Transfer.
In the event Tenant transfers fifty percent (50%) or more of Tenant’s stock to a
third party entity and such transfer does not include the sale of Tenant’s
assets, said transfer of stock shall not require Landlord’s approval provided
that (a) the net worth of said third party entity following such stock transfer
is equal to or greater than the net worth of Tenant (x) at the time of Lease
execution or Lease Commencement Date or (y) immediately before the stock
transfer and any such transfer does not leave the Tenant as a shell organization
and (b) Tenant provides Landlord written notice at least thirty (30) days prior
to the effective date of the proposed stock transfer (unless such 30-day notice
would be in violation of applicable law, in which case, said notice will be
given immediately following the expiration date of any such legal restriction).
No such assignment or subletting or sale of stock will release the Tenant from
its liability and responsibility under this Lease. Notwithstanding the above,
Tenant shall be required to (a) give Landlord written notice prior to such
assignment or subletting or sale of stock to any party as described above, (b)
execute Landlord’s consent document prepared by Landlord reflecting the
assignment or subletting and (c) pay Landlords costs for processing said Consent
prior to the effective date of said assignment or sublease. Nothing herein shall
be deemed to permit (i) any assignee to further assign this Lease or sublet all
or any portion of the Premises or (ii) any subtenant to assign its interest in
the sublease to any other party without Landlord’s prior written consent.
22.    SUBORDINATION AND MORTGAGES. In the event Landlord’s title or leasehold
interest is now or hereafter encumbered by a deed of trust, upon the interest of
Landlord in the Premises and Building in which the demised Premises are located,
to secure a loan from a lender (hereinafter referred to

        
Multi Tenant/Single Parcel    Page 23 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



as “Lender”) to Landlord, Tenant shall, at the request of Landlord or Lender,
execute in writing an agreement (in form reasonably acceptable to Tenant),
subordinating its rights under this Lease to the lien of such deed of trust, or,
if so requested, agreeing that the lien of Lender’s deed of trust shall be or
remain subject and subordinate to the rights of Tenant under this Lease.
Notwithstanding any such subordination, Tenant’s possession under this Lease
shall not be disturbed if Tenant is not in default (and if in default, Tenant’s
right to cure said default has not expired) and so long as Tenant shall pay all
Rent and observe and perform all of the provisions set forth in this Lease and
any subordination agreement shall reflect the agreement of the Lender to the
same.
23.    ENTRY BY LANDLORD. Landlord reserves, and shall at all reasonable times
after at least twenty four (24) hours’ notice (except in emergencies) have the
right to enter the Premises to inspect them; to perform any services to be
provided by Landlord hereunder; to make repairs or provide any services to a
contiguous tenant(s) (if any); to submit the Premises to prospective purchasers,
mortgagers or tenants; to post notices of non-responsibility; and to alter,
improve or repair the Premises or other parts of the Building, all without
abatement of Rent, and may erect scaffolding and other necessary structures in
or through the Premises where reasonably required by the character of the work
to be performed; provided, however that the business of Tenant shall be
interfered with to the least extent that is reasonably practical and Landlord
shall comply with Tenant’s reasonable security measures. Any entry to the
Premises by Landlord for the purposes provided for herein shall not under any
circumstances be construed or deemed to be a forcible or unlawful entry into or
a detainer of the Premises or an eviction, actual or constructive, of Tenant
from the Premises or any portion thereof.
24.    BANKRUPTCY AND DEFAULT. The commencement of a bankruptcy action or
liquidation action or reorganization action or insolvency action or an
assignment of or by Tenant for the benefit of creditors, or any similar action
undertaken by Tenant, or the insolvency of Tenant, shall, at Landlord’s option,
constitute a breach of this Lease by Tenant. If the trustee or receiver
appointed to serve during a bankruptcy, liquidation, reorganization, insolvency
or similar action elects to reject Tenant’s unexpired Lease, the trustee or
receiver shall notify Landlord in writing of its election within thirty (30)
days after an order for relief in a liquidation action or within thirty (30)
days after the commencement of any action.
Within thirty (30) days after the court approval of the assumption of this
Lease, the trustee or receiver shall cure (or provide adequate assurance to the
reasonable satisfaction of Landlord that the trustee or receiver shall cure) any
and all previous defaults under the unexpired Lease and shall compensate
Landlord for all actual pecuniary loss and shall provide adequate assurance of
future performance under said Lease to the reasonable satisfaction of Landlord.
Adequate assurance of future performance, as used herein, includes, but shall
not be limited to: (i) assurance of source and payment of Rent, and other
consideration due under this Lease; (ii) assurance that the assumption or
assignment of this Lease will not breach substantially any provision, such as
radius, location, use, or exclusivity provision, in any agreement relating to
the above described Premises.
Nothing contained in this section shall affect the existing right of Landlord to
refuse to accept an assignment upon commencement of or in connection with a
bankruptcy, liquidation, reorganization or insolvency action or an assignment of
Tenant for the benefit of creditors or other similar act. Nothing contained in
this Lease shall be construed as giving or granting or creating an equity in the
demised Premises to Tenant. In no event shall the leasehold estate under this
Lease, or any interest therein, be assigned by voluntary or involuntary
bankruptcy proceeding without the prior written consent of Landlord. In no event
shall this Lease or any rights or privileges hereunder be an asset of Tenant
under any bankruptcy, insolvency or reorganization proceedings.

        
Multi Tenant/Single Parcel    Page 24 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



The failure to perform or honor any covenant, condition or representation made
under this Lease shall constitute a default under this Lease by Tenant upon
expiration of the appropriate grace period hereinafter provided. Tenant shall
have a period of five (5) days from the date of written notice from Landlord
within which to cure any default in the payment of Rent or adjustment thereto.
Tenant shall have a period of thirty (30) days from the date of written notice
from Landlord within which to cure any other non-monetary default under this
Lease; provided, however, that with respect to non-monetary defaults not
involving Tenant’s failure to pay Basic Rent or Additional Rent, Tenant shall
not be in default if (i) more than thirty (30) days is required to cure such
non-monetary default and (ii) Tenant commences cure of such default as soon as
reasonably practicable after receiving written notice of such default from
Landlord and thereafter continuously and with due diligence prosecutes such cure
to completion. Upon an uncured default of this Lease by Tenant, Landlord shall
have the following rights and remedies in addition to any other rights or
remedies available to Landlord at law or in equity:
(a)    The rights and remedies provided for by California Civil Code Section
1951.2 including but not limited to, recovery of the worth at the time of award
of the amount by which the unpaid Rent for the balance of the Term after the
time of award exceeds the amount of rental loss for the same period that Tenant
proves could be reasonably avoided, as computed pursuant to subsection (b) of
said Section 1951.2. Any proof by Tenant under subparagraphs (2) and (3) of
Section 1951.2 of the California Civil Code of the amount of rental loss that
could be reasonably avoided shall be made in the following manner: Landlord and
Tenant shall each select a licensed real estate broker in the business of
renting property of the same type and use as the Premises and in the same
geographic vicinity. Such two real estate brokers shall select a third licensed
real estate broker, and the three licensed real estate brokers so selected shall
determine the amount of the Rent loss that could be reasonably avoided from the
balance of the Term of this Lease after the time of award. The decision of the
majority of said licensed real estate brokers shall be final and binding upon
the parties hereto. As part of such damages, Landlord shall have the right to
recover that portion of any leasing commission paid by Landlord in connection
with this Lease applicable to the unexpired Term of this Lease.
(b)    The rights and remedies provided by California Civil Code Section 1951.4,
which allows Landlord to continue the Lease in effect and to enforce all of its
rights and remedies under this Lease, including the right to recover Rent as it
becomes due, for so long as Landlord does not terminate Tenant’s right to
possession; acts of maintenance or preservation, efforts to relet the Premises,
or the appointment of a receiver upon Landlord’s initiative to protect its
interest under this Lease shall not constitute a termination of Tenant’s right
to possession.
(c)    The right to terminate this Lease by giving notice to Tenant in
accordance with applicable law.
(d)    To the extent permitted by law, the right and power to enter the Premises
and remove therefrom all persons and property, to store such property in a
public warehouse or elsewhere at the cost of and for the account of Tenant, and
to sell such property and apply such proceeds therefrom pursuant to applicable
California law. Landlord may from time to time sublet the Premises or any part
thereof for such term or terms (which may extend beyond the Term of this Lease)
and at such Rent and such other terms as Landlord in its reasonable sole
discretion may deem advisable, with the right to make alterations and repairs to
the Premises. Upon each subletting, (i) Tenant shall be immediately liable to
pay Landlord, in addition to indebtedness other than Rent due hereunder, the
reasonable cost of such subletting, including, but not limited to, reasonable
attorneys’ fees, and any real estate commissions actually paid, and the cost of
such reasonable alterations and repairs incurred by Landlord and the amount, if
any, by which the Rent hereunder for the period of such subletting (to the
extent such period does not exceed the Term hereof) exceeds the amount to be
paid as Rent for the Premises for such period or (ii) at the option

        
Multi Tenant/Single Parcel    Page 25 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



of Landlord, rents received from such subletting shall be applied first to
payment of indebtedness other than Rent due hereunder from Tenant to Landlord;
second, to the payment of any costs of such subletting and of such alterations
and repairs; third, to payment of Rent due and unpaid hereunder; and the
residue, if any, shall be held by Landlord and applied in payment of future Rent
as the same becomes due hereunder. If Tenant has been credited with any Rent to
be received by such subletting under option (i) and such Rent shall not be
promptly paid to Landlord by the subtenant(s), or if such rentals received from
such subletting under option (ii) during any month be less than that to be paid
during the month by Tenant hereunder, Tenant shall pay any such deficiency to
Landlord. Such deficiency shall be calculated and paid monthly. No taking
possession of the Premises by Landlord shall be construed as an election on its
part to terminate this Lease unless a written notice of such intention be given
to Tenant. Notwithstanding any such subletting without termination, Landlord may
at any time hereafter elect to terminate this Lease for such previous breach.
(e)    The right to have a receiver appointed for Tenant upon application by
Landlord, to take possession of the Premises and to apply any rental collected
from the Premises and to exercise all other rights and remedies granted to
Landlord pursuant to subparagraph (d) above.
25.    ABANDONMENT. Tenant shall not vacate or abandon the Premises at any time
during the Term of this Lease and if Tenant shall abandon, vacate or surrender
said Premises, or be dispossessed by the process of law, or otherwise, any
personal property belonging to Tenant and left on the Premises shall be deemed
to be abandoned, at the option of Landlord, except such property as may be
mortgaged to Landlord. Notwithstanding the above, Tenant shall not be in default
under the Lease if it leaves all or any part of Premises vacant so long as (i)
Tenant is performing all of its other obligations under the Lease including the
obligation to pay Rent, (ii) Tenant provides on-site security during normal
business hours for those parts of the Premises left vacant, (iii) such vacancy
does not materially and adversely affect the validity or coverage of any policy
of insurance carried by Landlord with respect to the Premises, and (iv) the
utilities and heating and ventilation systems are operated and maintained to the
extent necessary to prevent damage to the Premises or its systems.
26.    DESTRUCTION. In the event the Premises are destroyed in whole or in part
from any cause, Landlord may, at its option:
(a)    Rebuild or restore the Premises to their condition prior to the damage or
destruction, or
(b)    Terminate this Lease if either (i) the Premises is damaged to the extent
of thirty-three and one third percent (33 1/3%) or more of the replacement cost,
exclusive of footings, foundations and floor slabs or (ii) in the event of an
uninsured event or if insurance proceeds are insufficient to cover one hundred
percent (100%) of the rebuilding costs net of the deductible (“Shortfall”).
However, in such event of Landlord’s election to terminate for a Shortfall,
Tenant shall have the right to elect to pay to Landlord the Shortfall provided
it provides Landlord with written notification of its commitment to do so within
five (5) business days of receipt of Landlord’s notice to terminate the lease as
provided in this section (ii) and agrees to fund the Shortfall by making payment
to Landlord within thirty (30) days of receipt of Landlord’s invoice for said
Shortfall.
If Landlord does not give Tenant notice in writing within thirty (30) days from
the destruction of the Premises of its election to either rebuild and restore
them, or to terminate this Lease, Landlord shall be deemed to have elected to
rebuild or restore them, in which event Landlord agrees, at its expense except
for any deductible, which is the responsibility of the Tenant, promptly to
rebuild or restore the Premises to their condition prior to the damage or
destruction. Tenant shall be entitled to a reduction in Rent from the

        
Multi Tenant/Single Parcel    Page 26 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



date of such damage or destruction, provided Tenant is not using any portion of
such damaged area, while such repair is being made in the proportion that the
area of the Premises rendered untenantable by such damage bears to the total
area of the Premises. If Landlord initially estimates that the rebuilding or
restoration will exceed one hundred eighty (180) days or if Landlord does not
complete the rebuilding or restoration within one hundred eighty (180) days
following the date of destruction (such period of time to be extended for delays
caused by the fault or neglect of Tenant or because of Acts of God, acts of
public agencies, labor disputes, strikes, fires, freight embargos, rainy or
stormy weather, inability to obtain materials, supplies or fuels, acts of
contractors or subcontractors, or delay of the contractors or subcontractors due
to such causes or other contingencies beyond the control of Landlord) (the
“Allowed Restoration Period”), then, provided the Premises is damaged to the
extent of 33 1/3% or more of the replacement cost (exclusive of footings,
foundations and floor slabs) and provided the damage or destruction does not
result from routine maintenance and repairs or damage or destruction caused by
vandalism and accidents for which Tenant is responsible under Paragraph 10
(Tenant Maintenance), Tenant shall have the right to terminate this Lease by
giving written notice to Landlord within five days following the date Tenant
receives Landlord’s written notice stating that the restoration will exceed the
Allowed Restoration Period. Regardless of whether Landlord and/or Tenant elects
to terminate this Lease early as provided herein, Tenant shall remain liable for
the insurance deductible as it relates to the Premises. Notwithstanding anything
herein to the contrary, Landlord’s obligation to rebuild or restore shall be
limited to the Building and interior improvements constructed by Landlord as
they existed as of the Commencement Date of the Lease and shall not include
restoration of Tenant’s trade fixtures, equipment, merchandise, or any
improvements, alterations or additions made by Tenant to the Premises, which
Tenant shall forthwith replace or fully repair at Tenant’s sole cost and expense
provided this Lease is not canceled according to the provisions above.
Unless this Lease is terminated pursuant to the foregoing provisions, this Lease
shall remain in full force and effect. Tenant hereby expressly waives the
provision of Section 1932, Subdivision 2, in Section 1933, Subdivision 4 of the
California Civil Code.
In any event that the Building in which the Premises are situated is damaged or
destroyed to the extent of not less than thirty-three and one third percent (33
1/3%) of the replacement cost thereof, Landlord may elect to terminate this
Lease, whether the Premises be injured or not. Notwithstanding anything to the
contrary herein, Landlord may terminate this Lease in the event of an uninsured
event or if insurance proceeds are insufficient to cover one hundred percent of
the rebuilding costs net of the deductible.
Without regard to whether this Lease is terminated pursuant to the foregoing,
Tenant, upon demand by Landlord, shall pay to Landlord Tenant’s Proportionate
Share of the deductibles from any casualty policy Landlord carries pursuant to
Paragraph 17 (Property Insurance).
27.    EMINENT DOMAIN. If all or any part of the Premises shall be taken by any
public or quasi-public authority under the power of eminent domain or conveyance
in lieu thereof, this Lease shall terminate as to any portion of the Premises so
taken or conveyed on the date when title vests in the condemnor, and Landlord
shall be entitled to any and all payment, income, rent, award, or any interest
therein whatsoever which may be paid or made in connection with such taking or
conveyance, and Tenant shall have no claim against Landlord or otherwise for the
value of any unexpired Term of this Lease. Notwithstanding the foregoing
sentence, any compensation specifically awarded Tenant for loss of business,
Tenant’s personal property, moving costs or loss of goodwill, shall be and
remain the property of Tenant.

        
Multi Tenant/Single Parcel    Page 27 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



If any action or proceeding is commenced for such taking of the Premises or any
part thereof, or if Landlord is advised in writing by any entity or body having
the right or power of condemnation of its intention to condemn the Premises or
any part thereof, then Landlord shall have the right to terminate this Lease by
giving Tenant written notice thereof within sixty (60) days of the date of
receipt of said written advice, or commencement of said action or proceeding, or
taking conveyance, which termination shall take place as of the first to occur
of the last day of the calendar month next following the month in which such
notice is given or the date on which title to the Premises shall vest in the
condemnor.
In the event of such a partial taking or conveyance of the Premises, if the
portion of the Premises taken or conveyed is so substantial that the Tenant can
no longer reasonably conduct its business, Tenant shall have the privilege of
terminating this Lease within sixty (60) days from the date of such taking or
conveyance, upon written notice to the Landlord of its intention so to do, and
upon giving of such notice this Lease shall terminate on the last day of the
calendar month next following the month in which such notice is given, upon
payment by Tenant of the Rent from the date of such taking or conveyance to the
date of termination.
If a portion of the Premises be taken by condemnation or conveyance in lieu
thereof and neither Landlord nor Tenant shall terminate this Lease as provided
herein, this Lease shall continue in full force and effect as to the part of the
Premises not so taken or conveyed, and the Rent herein shall be apportioned as
of the date of such taking or conveyance so that thereafter the Rent to be paid
by Tenant shall be in the ratio that the area of the portion of the Premises not
so taken or conveyed bears to the total area of the Premises prior to such
taking.
28.    SALE OR CONVEYANCE BY LANDLORD. In the event of a sale or conveyance of
the Premises or any interest therein, by any owner of the reversion then
constituting Landlord, the transferor shall thereby be released from any further
liability upon any of the terms, covenants or conditions (express or implied)
herein contained in favor of Tenant, and in such event, insofar as such transfer
is concerned, Tenant agrees to look solely to the responsibility of the
successor in interest of such transferor in and to the Premises and this Lease
for any obligations of Landlord first accruing after the date of such transfer,
unless the successor in interest has also agreed in writing to assume any prior
obligations of Landlord, in which event Tenant shall look to the successor in
interest for any obligations of Landlord that may have accrued prior to as well
as after said sale or conveyance by Landlord. This Lease shall not be affected
by any such sale or conveyance, and Tenant agrees to attorn to the successor in
interest of such transferor.
29.    ATTORNMENT TO LENDER OR THIRD PARTY. In the event the interest of
Landlord in the land and Building in which the Premises are located (whether
such interest of Landlord is a fee title interest or a leasehold interest) is
encumbered by deed of trust, and such interest is acquired by the lender or any
third party through judicial foreclosure or by exercise of a power of sale at
private trustee’s foreclosure sale, Tenant hereby agrees to attorn to the
purchaser at any such judicial foreclosure or foreclosure sale and to recognize
such purchaser as the Landlord under this Lease. In the event the lien of the
deed of trust securing the loan from a Lender to Landlord is prior and paramount
to the Lease, this Lease shall nonetheless continue in full force and effect for
the remainder of the unexpired Term hereof, at the same rental herein reserved
and upon all the other terms, conditions and covenants herein contained. In
addition to and not withstanding anything to the contrary above, this Lease
shall bind any successor in interest to Landlord, including any party
foreclosing any security interest to which the Premises may be subject,
including foreclosure by judicial process and sale under any power provided in
any deed of trust, and Tenant shall not be required to waive any right herein
provided.

        
Multi Tenant/Single Parcel    Page 28 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



30.    HOLDING OVER. Any holding over by Tenant after expiration or other
termination of the Term of this Lease shall not constitute a renewal or
extension of the Lease or give Tenant any rights in or to the Premises except as
expressly provided in this Lease. Any holding over after the expiration or other
termination of the Term of this Lease shall be construed to be a tenancy from
month to month, on the same terms and conditions herein specified insofar as
applicable except that the monthly Basic Rent shall be increased to an amount
equal to one hundred seventy-five percent (175%) of the monthly Basic Rent
required during the last month of the Term (“Hold Over Basic Rent”); provided,
however, that the monthly Rent shall be prorated based on the actual number of
days in the month for any partial month of the holding over. Holding over
conduct within the meaning of the Lease and this Paragraph 30 shall also include
the failure by Tenant to surrender the Premises on the Termination Date in the
physical condition described in Paragraphs 5 (Acceptance and Surrender of
Premises), 7 (Alterations and Additions) and 10 (Tenant Maintenance) for which
conduct Tenant shall be subject to the Hold Over Basic Rent under this Paragraph
until the Premises is restored to the condition required under this Lease. If
Tenant is responsible for paying to Landlord the cost of the restoration work
pursuant to Paragraph 5 (Acceptance and Surrender of Premises) in lieu of Tenant
completing said restoration, Tenant shall be liable to Landlord, at the Basic
Rent rate for the last month of the Term, for the estimated time it would take
to complete said restoration, regardless of whether or not Landlord elects to
make such restoration to the Premises.
31.    CERTIFICATE OF ESTOPPEL. Tenant shall at any time within ten (10) days of
receipt of notice from Landlord execute, acknowledge and deliver to Landlord an
estoppel statement in writing (i) certifying that this Lease is unmodified and
in full force and effect (or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect) and the date to which the Basic Rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults, if any, are claimed. Any such statement may be conclusively
relied upon by any prospective purchaser or encumbrancer of the Premises.
Tenant’s failure to deliver such statement within such time shall be conclusive
upon Tenant that this Lease is in full force and effect, without modification
except as may be represented by Landlord; that there are no uncured defaults in
Landlord’s performance, and that not more than one month’s Basic Rent has been
paid in advance.
32.    CONSTRUCTION CHANGES. It is understood that the description of the
Premises and the location of ductwork, plumbing and other facilities therein are
subject to such minor changes as Landlord or Landlord’s architect determines to
be desirable in the course of construction of the Premises, and no such changes
shall affect this Lease or entitle Tenant to any reduction of Rent hereunder or
result in any liability of Landlord to Tenant. Landlord does not guarantee the
accuracy of any drawings supplied to Tenant and verification of the accuracy of
such drawings rests with Tenant.
33.    RIGHT OF LANDLORD TO PERFORM. All terms, covenants and conditions of this
Lease to be performed or observed by Tenant shall be performed or observed by
Tenant at Tenant’s sole cost and expense and without any reduction of rent. If
Tenant shall fail to pay any sum of money, or other Rent, required to be paid by
it hereunder and such failure shall continue for five (5) days after written
notice thereof by Landlord or shall fail to perform any other term or covenant
hereunder on its part to be performed, and such failure shall continue for
thirty (30) days after written notice thereof by Landlord (or such longer grace
period as provided under Paragraph 24), Landlord, without waiving or releasing
Tenant from any obligation of Tenant hereunder, may, but shall not be obliged
to, make any such payment or perform any such other term or covenant on Tenant’s
part to be performed. All sums so paid by Landlord and all necessary costs of
such performance by Landlord together with interest thereon at the Interest Rate
(as defined in Paragraph 20 (Liens) above) from the date of such payment or
performance by Landlord, shall be paid (and Tenant covenants to make such
payment) to Landlord within five (5) days after demand

        
Multi Tenant/Single Parcel    Page 29 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



by Landlord, and Landlord shall have (in addition to any other right or remedy
of Landlord) the same rights and remedies in the event of nonpayment by Tenant
as in the case of failure by Tenant in the payment of Rent hereunder.
34.    ATTORNEYS’ FEES.
A.    In the event that either Landlord or Tenant should bring suit for the
possession of the Premises, for the recovery of any sum due under this Lease, or
because of the breach of any provision of this Lease, or for any other relief
against the other party hereunder, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.
B.    Should Landlord be named as a defendant in any suit brought against Tenant
in connection with or arising out of Tenant’s occupancy hereunder, Tenant shall
pay to Landlord its costs and expenses incurred in such suit, including
reasonable attorneys’ fees.
C.    Any deposition of Landlord and/or its agents, whether initiated by
Landlord or Tenant, shall be administered and taken at Landlord’s place of
business.
35.    WAIVER. The waiver by either party of the other party’s failure to
perform or observe any term, covenant or condition herein contained to be
performed or observed by such waiving party shall not be deemed to be a waiver
of such term, covenant or condition or of any subsequent failure of the party
failing to perform or observe the same or any other such term, covenant or
condition therein contained, and no custom or practice which may develop between
the parties hereto during the Term hereof shall be deemed a waiver of, or in any
way affect, the right of either party to insist upon performance and observance
by the other party in strict accordance with the terms hereof.
36.    NOTICES. All notices, demands, requests, advices or designations which
may be or are required to be given by either party to the other hereunder shall
be in writing.
To Tenant: All notices, demands, requests, advices or designations by Landlord
to Tenant shall be sufficiently given, made or delivered if personally served on
Tenant by leaving the same at the Premises or if sent by a reputable commercial
carrier’s same day or overnight service addressed to Tenant at the following
addresses:
Prior to Lease Commencement        After Lease Commencement


Attn: M.P. Henighan        Attn: M.P. Henighan
1400 Paseo Padre Pkwy        34700 Campus Drive
Fremont, CA 94555        Fremont, CA 94555
(510) 828 9047 (Phone)        510-828-9047
(510) 793-8992 (fax)        510-793-8992
Mike.Henighan@wafergen.com (email)*    Mike.Henighan@wafergen.com (email)*


* The inclusion of an email address does not obligate Landlord to provide a
notice by electronic mail.
To Landlord: All notices, demands, requests, advices or designations by Tenant
to Landlord shall be sent by a reputable commercial carrier’s same day or
overnight service addressed to Landlord at its

        
Multi Tenant/Single Parcel    Page 30 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



offices at: PEERY/ARRILLAGA, 2450 WATSON COURT, PALO ALTO, CA 94303, Attention:
Company Manager.
Each notice, request, demand, advice or designation referred to in this
Paragraph shall be deemed received on the date of the personal service or
receipt or refusal to accept receipt of the mailing thereof in the manner herein
provided, as the case may be. Either party shall have the right, upon ten (10)
days written notice to the other, to change the address as noted herein;
however, Landlord shall send Tenant notices to only one address of Tenant.
37.    EXAMINATION OF LEASE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for a lease,
and this instrument is not effective as a lease or otherwise until its execution
and delivery by both Landlord and Tenant.
38.    DEFAULT BY LANDLORD. Landlord shall not be in default unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event later than (30) days after receipt of written notice by Tenant to
Landlord and to the holder of any first mortgage or deed of trust covering the
Premises whose name and address shall have heretofore been furnished to Tenant
in writing, specifying wherein Landlord has failed to perform such obligations;
provided, however, that if the nature of Landlord’s obligations is such that
more than thirty (30) days are required for performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion. Landlord
shall, however, make a reasonable effort to take immediate action on an
emergency situation that impairs (i) the safety of the Building and/or (ii) the
occupancy of the Building.
39.    CORPORATE AUTHORITY. If Tenant is a corporation (or a partnership), each
individual executing this Lease on behalf of said corporation (or partnership)
represents and warrants that he is duly authorized to execute and deliver this
Lease on behalf of said corporation (or partnership) in accordance with the
by-laws of said corporation (or partnership in accordance with the partnership
agreement) and that this Lease is binding upon said corporation (or partnership)
in accordance with its terms. If Tenant is a corporation, Tenant shall, within
thirty (30) days after execution of this Lease, deliver to Landlord a certified
copy of the resolution of the Board of Directors of said corporation authorizing
or ratifying the specific execution of this Lease by the individual executing
this Lease. In lieu of said corporate resolution, Tenant may provide Landlord
with an outside legal opinion stating that the party executing this Lease on
behalf of Tenant is authorized to do so by the Board of Directors.
40.    LIMITATION OF LIABILITY. In consideration of the benefits accruing
hereunder, Tenant and all successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:
(a)    the sole and exclusive remedy shall be against Landlord’s interest in the
Premises leased herein;
(b)    no partner of Landlord shall be sued or named as a party in any suit or
action (except as may be necessary to secure jurisdiction of the partnership);
(c)    no service of process shall be made against any partner of Landlord
(except as may be necessary to secure jurisdiction of the partnership);
(d)    no partner of Landlord shall be required to answer or otherwise plead to
any service of process;

        
Multi Tenant/Single Parcel    Page 31 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



(e)    no judgment will be taken against any partner of Landlord;
(f)    any judgment taken against any partner of Landlord may be vacated and set
aside at any time without hearing;
(g)    no writ of execution will ever be levied against the assets of any
partner of Landlord;
(h)    these covenants and agreements are enforceable both by Landlord and also
by any partner of Landlord.
Tenant agrees that each of the foregoing covenants and agreements shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by statute or at common law.
41.    SIGNS. No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside of
the Building or any exterior windows of the Building without the written consent
of Landlord first had and obtained and Landlord shall have the right to remove
any such sign, placard, picture, advertisement, name or notice without notice to
Tenant and at the expense of Tenant. If Tenant is allowed to print or affix or
in any way place a sign in, on, or about the Premises, upon expiration or other
sooner termination of this Lease, Tenant, at Tenant’s sole cost and expense,
shall both remove all Tenant signs and repair all damage in such a manner as to
restore all aspects of the appearance of the Premises and the monument sign to
the condition prior to the placement of said signs.
All approved signs and/or lettering on sign monuments and/or interior Common
Area sign directories, if any, shall be printed, painted, affixed or inscribed
at the sole cost and expense of Tenant by a licensed contractor approved of by
Landlord.
Tenant shall not place anything or allow anything to be placed near the glass of
any window, door partition or wall which may appear unsightly from outside the
Premises.
Notwithstanding anything to the contrary in this Paragraph 41 and subject to (i)
Tenant complying with the Design Guidelines of the Ardenwood Corporate Commons,
a copy of which has been provided to Tenant and (ii) Landlord’s approval of
Tenant’s signage, Tenant shall be entitled to install, at Tenant’s sole cost and
expense, Tenant’s name on (i) Tenant’s Proportionate Share of the existing
monument sign for the Building (the exact placement and size of Tenant’s signage
is to be approved by Landlord), (ii) on the exterior glass adjacent to the
entrance to the main lobby of the Building (the exact placement and size of
Tenant’s sign is to be approved by Landlord), and (iii) on the entrance door to
Tenant’s Leased Premises, with the understanding that Tenant shall be liable for
repairing any damage to said monument and door resulting from the installation
and or removal of said signs upon Lease Termination. Notwithstanding anything to
the contrary in this Paragraph 41 and subject to Landlord’s approval of Tenant’s
signage, Tenant shall be entitled to use the upper approximate fifty percent
(50%) of the existing monument sign in front of the Building in which the
Premises are located.
42.    CONSENT. Whenever the consent of one party to the other is required
hereunder, such consent shall not be unreasonably withheld.
43.    AUTHORITY TO EXECUTE. The parties executing this Lease hereby warrant and
represent that they are properly authorized to execute this Lease and bind the
parties on behalf of whom they execute this Lease and to all of the terms,
covenants and conditions of this Lease as they relate to the respective parties
hereto.

        
Multi Tenant/Single Parcel    Page 32 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



44.    HAZARDOUS MATERIALS. Landlord and Tenant agree as follows with respect to
the existence or use of “Hazardous Materials” (as defined herein) on, in, under
or about the Premises and real property located beneath said Premises and the
Common Areas of the Parcel, which includes the entire parcel of land on which
the Premises are located as shown in Green on Exhibit A attached hereto
(hereinafter collectively referred to as the “Property”):
A.    As used herein, the term “Hazardous Materials” shall mean any material,
waste, chemical, mixture or byproduct which is or hereafter is defined, listed
or designated under Environmental Laws (defined below) as a pollutant, or as a
contaminant, or as a toxic or hazardous substance, waste or material, or any
other unwholesome, hazardous, toxic, biohazardous, or radioactive material,
waste, chemical, mixture or byproduct, or which is listed, regulated or
restricted by any Environmental Law (including, without limitation, petroleum
hydrocarbons or any distillates or derivatives or fractions thereof,
polychlorinated biphenyls, or asbestos). As used herein, the term “Environmental
Laws” shall mean any applicable Federal, State of California or local government
law (including common law), statute, regulation, rule, ordinance, permit,
license, order, requirement, agreement, or approval, or any determination,
judgment, directive, or order of any executive or judicial authority at any
level of Federal, State of California or local government (whether now existing
or subsequently adopted or promulgated) relating to pollution or the protection
of the environment, ecology, natural resources, or public health and safety.
B.    Tenant shall obtain Landlord’s written consent, which may reasonably be
withheld in Landlord’s discretion, prior to the occurrence of any Tenant’s
Hazardous Materials Activities (defined below) (and Tenant shall first provide
Landlord with a list of said materials used and specify the location in the
Premises where said materials are used and stored, the method of storage and
disposal of the same, and a copy of the related permits); provided, however,
that Landlord’s consent shall not be required for normal use in compliance with
applicable Environmental Laws of customary household and office supplies, such
as mild cleaners, lubricants and copier toner. Tenant has informed Landlord that
after the Commencement Date of this Lease and after Tenant obtains the
applicable government agency use permits and provides a copy of the same to
Landlord, Tenant shall use and store certain Hazardous Materials in the Premises
to be used in Tenant’s medical research and development (hereinafter,
collectively, referred to as “Disclosed Hazardous Materials”). A list of the
Disclosed Hazardous Materials to be attached hereto as Exhibit C and Landlord
hereby consents to such use of the Disclosed Hazardous Materials subject to the
terms of this Paragraph 44. Tenant hereby represents that (a) at any given time
during the Lease Term, no more than the maximum quantity listed on Exhibit C for
each of the Disclosed Hazardous Materials shall be present within the Premises,
(b) the Disclosed Hazardous Materials shall be stored in the following manner
and more specifically described in Exhibit D to be attached hereto: (i) the
flammable materials shall be in flammable safety cabinets, and (ii) all other
types of Disclosed Hazardous Materials shall be separately stored in appropriate
containers held in secondary containers and stored in storage safety cabinets,
(c) the Disclosed Hazardous Materials shall only be used and/or stored in the
Premises in the locations as shown in Orange Crosshatch on Exhibit B-1 to be
attached hereto, and (d) the Disclosed Hazardous Materials shall be disposed of
in the manner specifically described in Exhibit D to be attached hereto.
Provided Tenant obtains the required permits and complies with the permit
requirements and the terms and conditions stated herein, Landlord does not
object to Tenant’s use of such Disclosed Hazardous Materials. Notwithstanding
anything to the contrary herein, in the event the governing agencies’ use,
storage and/or disposal requirements are greater than those noted above, said
governing agencies’ requirements shall apply. As used herein, the term “Tenant’s
Hazardous Materials Activities” shall mean any and all use, handling,
generation, storage, disposal, treatment, transportation, release, discharge, or
emission of any Hazardous Materials on, in, beneath, to, from, at or about the
Property, or by Tenant or by any of Tenant’s agents, employees, contractors,
vendors, invitees, visitors or its future subtenants or assignees. Tenant agrees
that any and all Tenant’s Hazardous Materials Activities

        
Multi Tenant/Single Parcel    Page 33 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



shall be conducted in strict, full compliance with applicable Environmental Laws
at Tenant’s expense, and shall not result in any contamination of the Property
or the environment. Tenant shall not discharge any Hazardous Materials in the
plumbing, sewer and/or storm drains in the Premises and/or Parcel. Tenant agrees
to provide Landlord with prompt written notice of any spill or release of
Hazardous Materials at the Property during the Term of this Lease of which
Tenant becomes aware, and further agrees to provide Landlord with prompt written
notice of any violation of Environmental Laws in connection with Tenant’s
Hazardous Materials Activities of which Tenant becomes aware. In the event
Tenant’s Hazardous Materials Activities includes radioactive materials, Tenant
acknowledges and agrees that all such radioactive materials use shall cease in
sufficient time prior to the Lease Termination Date to enable Tenant to obtain
complete closure and complete decommissioning of the Premises by all applicable
governing agencies (local and State) by no later than the Lease Termination
Date. Tenant shall provide Landlord with copies of the written confirmation by
the governing agencies that closure and decommission have been completed. If
Tenant’s Hazardous Materials Activities involve Hazardous Materials other than
normal use of customary household and office supplies, Tenant also agrees that
Tenant shall at Tenant’s costs and expense: (i) install such Hazardous Materials
monitoring, storage and containment devices as required by applicable
Environmental Law and/or the governing agencies (however, in no event shall
Tenant discard any Hazardous Materials in the Building plumbing system and/or
the Building sewer system) and (ii) deliver to Landlord by April 1, 2017 and on
April 1 of each year thereafter during the Term of this Lease and any extended
Term thereof, a written report prepared by a licensed, qualified environmental
consultant, reasonably acceptable to Landlord, which confirms that Tenant is in
compliance with all applicable Environmental Laws with respect to Tenant’s
Hazardous Materials Activities at the Premises or if not in compliance, the
corrective action required; said report shall also include a list of the
Hazardous Materials used, stored and/or disposed at the Premises and the
location(s) within the Premises of such Hazardous Materials use, storage and/or
disposal. Tenant, at its expense, shall promptly undertake and complete any and
all steps necessary to be in full compliance with applicable Environmental Laws
and to fully correct any and all problems or deficiencies addressed in said
report; and Tenant shall promptly provide Landlord with documentation of all
such corrective action taken.
C.    Prior to termination or expiration of the Lease, Tenant, at its expense,
shall (i) properly remove from the Property all Hazardous Materials which come
to be located at the Property in connection with Tenant’s Hazardous Materials
Activities, and (ii) fully comply with and complete all facility closure
requirements of applicable Environmental Laws regarding Tenant’s Hazardous
Materials Activities, including but not limited to (x) properly restoring and
repairing the Property to the extent damaged by such closure activities, and (y)
obtaining from the local Fire Department or other appropriate governmental
authority with jurisdiction a written concurrence that closure has been
completed in compliance with applicable Environmental Laws. Tenant shall
promptly provide Landlord with copies of any claims, notices, work plans, data
and reports prepared, received or submitted in connection with any such closure
activities.
D.    If Landlord, in its sole discretion, believes that the Property has become
contaminated as a result of Tenant’s Hazardous Materials Activities, Landlord in
addition to any other rights it may have under this Lease or under Environmental
Laws or other laws, may enter upon the Property and conduct inspection, sampling
and analysis, including but not limited to obtaining and analyzing samples of
soil and groundwater, for the purpose of determining the nature and extent of
such contamination. Tenant shall promptly reimburse Landlord for the costs of
such an investigation, including but not limited to reasonable attorneys’ fees
Landlord incurs with respect to such investigation that discloses Hazardous
Materials contamination for which Tenant is liable under this Lease.
Notwithstanding the above, Landlord may, at its option and in its sole and
absolute discretion, choose to perform remediation and obtain reimbursement for
cleanup costs as set forth herein from Tenant. Any cleanup costs incurred by
Landlord

        
Multi Tenant/Single Parcel    Page 34 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



as the result of Tenant’s Hazardous Materials Activities shall be reimbursed by
Tenant within thirty (30) days of presentation of written documentation of the
expense to Tenant by Landlord. Such reimbursable costs shall include, but not be
limited to, any reasonable consultants’ and attorneys’ fees incurred by
Landlord. Tenant shall take all actions necessary to preserve any claims it has
against third parties, including, but not limited to, its insurers, for claims
related to its operation, management of Hazardous Materials or contamination of
the Property. Except as may be required of Tenant by applicable Environmental
Laws, Tenant shall not perform any sampling, testing, or drilling to identify
the presence of any Hazardous Materials at the Property, without Landlord’s
prior written consent which may be withheld in Landlord’s discretion. Tenant
shall promptly provide Landlord with copies of any claims, notices, work plans,
data and reports prepared, received or submitted in connection with any
sampling, testing or drilling performed pursuant to the preceding sentence.
E.    Tenant shall indemnify, defend (with legal counsel acceptable to Landlord,
whose consent shall not unreasonably be withheld) and hold harmless Landlord,
its employees, assigns, successors, successors-in-interest, agents and
representatives from and against any and all claims (including but not limited
to third party claims from a private party or a government authority),
liabilities, obligations, losses, causes of action, demands, governmental
proceedings or directives, fines, penalties, expenses, costs (including but not
limited to reasonable attorneys’, consultants’ and other experts’ fees and
costs), and damages, which arise from or relate to: (i) Tenant’s Hazardous
Materials Activities; (ii) any Hazardous Materials contamination caused by
Tenant prior to the Commencement Date of the Lease; or (iii) the breach of any
obligation of Tenant under this Paragraph 44 (collectively, “Tenant’s
Environmental Indemnification”). Tenant’s Environmental Indemnification shall
include but is not limited to the obligation to promptly and fully reimburse
Landlord for losses in or reductions to rental income, and diminution in fair
market value of the Property. Tenant’s Environmental Indemnification shall
further include but is not limited to the obligation to diligently and properly
implement to completion, at Tenant’s expense, any and all environmental
investigation, removal, remediation, monitoring, reporting, closure activities,
or other environmental response action (collectively, “Response Actions”).
Tenant shall promptly provide Landlord with copies of any claims, notices, work
plans, data and reports prepared, received or submitted in connection with any
Response Actions.
As evidenced by their initials set forth immediately below, Tenant acknowledges
that Landlord has provided Tenant with copies of the environmental reports
listed on Exhibit E (“Reports”), and Tenant acknowledges that Tenant and
Tenant’s experts (if any) have had ample opportunity to review such reports and
that Tenant has satisfied itself as to the environmental conditions of the
Property and the suitability of such conditions for Tenant’s intended use of the
Property. To the best of Landlord’s actual knowledge as of the date of this
Lease, except as noted in said Reports, no additional on-site Hazardous
Materials contamination exist on the Property; however, Landlord shall have no
obligation to further investigate.
Initials:    /s/ M.H.____
Tenant


It is agreed that the Tenant’s responsibilities related to Hazardous Materials
will survive the expiration or termination of this Lease and that Landlord may
obtain specific performance of Tenant’s responsibilities under this Paragraph
44.
45.    BROKERS. Tenant represents and warrants that it has not dealt with any
real estate brokers, agents, or finders in connection with the original Term of
this Lease, and knows of no real estate broker, agent or finder who is entitled
to a commission in connection with this Lease (“Lease Commission”), except as
follows: Steve Kapp and Charles Wiser of Newmark Cornish & Carey, whose Lease

        
Multi Tenant/Single Parcel    Page 35 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



Commission shall be paid by Tenant. Tenant agrees to defend, protect, indemnify
and hold Landlord harmless from and against all claims for Lease Commissions,
finder’s fees, and other compensation made by any other brokers, agents, or
finders as consequence of the Tenant’s actions or dealings with such other
brokers, agents or finders. The parties hereto acknowledge that Landlord will
not pay a Lease Commission to any broker secured by Tenant related to the
original Term of this Lease, or in the event this Lease Term is extended or the
square footage leased hereunder is increased for any reason whatsoever.
46.    ASSOCIATION DUES. The Premises is part of the Ardenwood Technology Park
Property Owners’ Association (the “Association”), and is subject to Association
Dues to fund the cost of the Association’s obligations and expenses as
authorized under the By-Laws of said Association. As of the date of this Lease,
Tenant’s current Proportionate Share of the Association Dues is currently
estimated at Thirty-Three and 12/100 Dollars ($33.12) per month and is subject
to adjustment as provided for by said Association. Said Association Dues are
payable by Tenant to Landlord as Additional Rent on a monthly basis throughout
the Term of this Lease. Tenant understands that it will not be a direct member
of the Association.
47.    TENANT’S OPTION TO TERMINATE LEASE. Provided Tenant is not in default in
any of the terms, covenants and conditions of this Lease and any amendments
thereto and in the event Tenant is acquired by a third party company, Landlord
hereby grants to Tenant an Option to Terminate this Lease after the expiration
of the twelfth (12th) month of the Lease Term, subject to the following terms
and conditions:
A.    Notice; Deadline. Tenant must give Landlord nine (9) months prior written
notice of Tenant’s exercise of said Option to Terminate this Lease, which
written notice can be sent at any time after the Lease commences but in no event
will the effective termination date be prior to February 28, 2017. For example,
if Landlord received Tenant’s written notice to terminate on June 1, 2016, the
earliest date the Lease could terminate early is February 28, 2017. In the event
Tenant fails to timely exercise Tenant’s Option to Terminate as set forth herein
in writing, Tenant shall have no further Option to Terminate this Lease, and
this Lease shall continue in full force and effect for the full remaining term
hereof, absent this Paragraph 47.
B.    Amended Termination Date. In the event Tenant timely exercises Tenant’s
Option to Terminate as set forth herein, this Lease shall be further amended
(and said amendment executed by Landlord and Tenant) to reflect that the Lease
shall terminate and, except for those provisions in this Lease which survive the
Termination of this Lease, be of no further force and effect as of the
expiration of the early termination date with Tenant being responsible for the
full performance of all terms, covenants, and conditions of this Lease through
the effective date of termination as set forth above, subject to the payment of
the Termination Fee as set forth in Paragraph 47.C. below.
C.    Consideration. As consideration to be paid Landlord for the privilege of
the early termination of this Lease, Tenant shall pay to Landlord a “Termination
Fee” consisting of (i) the cost Landlord incurs related to the Tenant
Improvements to be installed and paid for by Landlord referenced in Paragraph
6.B (“As-Is” Basis: Tenant Improvements to be Constructed by Landlord), (ii) the
total amount of the lease commission offset against Basic Rent (as reflected on
Exhibit G attached hereto) from the Lease Commencement Date through the early
termination date and (iii) the total of six (6) months of gross Basic Rent
(Basic Rent due without the lease commission offset) and Additional Rent. Said
Termination Fee shall be paid by Tenant to Landlord within thirty (30) days of
Tenant’s receipt of the related invoice which shall be sent to Tenant by
Landlord within thirty (30) days of Landlord’s receipt of Tenant’s termination
notice.

        
Multi Tenant/Single Parcel    Page 36 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



D.    Surrender Obligations. In the event Tenant timely exercises Tenant’s
Option to Terminate as set forth herein, Tenant agrees to surrender the Leased
Premises to Landlord, free and clear of Tenant’s occupancy or the occupancy of
any subtenants, as of the early termination date, and shall comply with all
surrender requirements as outlined in Paragraphs 5 (“Acceptance and Surrender of
Premises”), 7 (“Alterations and Additions”) and 44 (“Hazardous Materials”) of
this Lease.
E.    Loss of Option to Terminate. Notwithstanding anything to the contrary
herein, the Option to Terminate is automatically forfeited by Tenant (without
notice from Landlord) in the event Tenant is, at any time during the Term of
this Lease, in default of said Lease and if Tenant does not completely cure said
default within five (5) days for a monetary default and thirty (30) days for a
non-monetary default; provided, however that with respect to non-monetary
defaults not involving Tenant’s failure to pay Basic Rent or Additional Rent,
Tenant shall not be in default of any non-monetary obligation if (i) more than
thirty (30) days is required to cure such non-monetary default, and (ii) Tenant
commences cure of such default as soon as reasonably practicable after receiving
written notice of such default from Landlord and thereafter continuously and
with due diligence prosecutes such cure to completion. In the event said Option
to Terminate is forfeited as stated herein, Tenant shall have no further Option
to Terminate the Lease.
48.    OPTION TO EXTEND LEASE FOR TWO (2) YEARS. Landlord hereby grants to
Tenant an Option to Extend this Lease Agreement for an additional two (2) year
period (“Extended Term”) upon the following terms and conditions:
A.    Notice; Deadline. Tenant shall give Landlord written notice of Tenant’s
exercise of this Option to Extend not earlier than twelve (12) months prior to
the scheduled Lease Termination Date (February 28, 2018), but not later than
nine (9) months prior to the scheduled Lease Termination Date (May 31, 2018), in
which event the Lease shall be considered extended for an additional two (2)
years with: (i) the Basic Rent and Security Deposit to be determined pursuant to
Paragraph 48.B below; (ii) the Security Deposit and terms and conditions subject
to amendment by Landlord (Landlord, in its sole and absolute discretion, may,
but is not required to, incorporate its current Lease provisions that are
standard in Landlord’s leases as of the date of Tenant’s exercise of its Option
to Extend); and (iii) this Paragraph 48 deleted. In the event that Tenant fails
to timely exercise Tenant’s Option to Extend as set forth herein in writing,
Tenant shall have no further Option to Extend this Lease, and this Lease shall
continue in full force and effect for the full remaining Term hereof, absent
this Paragraph 48. Notwithstanding anything to the contrary herein, Landlord has
the right to rescind the Option to Extend at any time during the initial Lease
Term provided Landlord has plans to demolish or enlarge the Building or change
the use or zoning of the Building and/or the business complex which said
Building is a part. In such event Landlord shall notify Tenant in writing of
said rescission.
B.    Notice and Acceptance of Terms. In the event Tenant timely exercises
Tenant’s Option to Extend as set forth herein and provided Landlord does not
elect to rescind said Option to Extend, Landlord shall, within fifteen (15) days
after receipt of Tenant’s exercise of its Option to Extend, advise Tenant of the
terms and conditions and Security Deposit required for the Extended Term of the
Lease. The Basic Rent during the Extended Term would commence at $2.46 per
square foot per month on March 1, 2019 and said per square foot rate will
increase by three percent (3%) on March 1, 2020. Tenant shall have five (5) days
after receipt from Landlord of said new terms and conditions and Security
Deposit in which to accept said new Security Deposit and terms and conditions
and enter into written documentation confirming same. In the event Tenant fails
to execute said written documentation confirming said new terms and conditions
and Security Deposit for the Extended Term of the Lease within said five (5) day
period, Tenant shall have no further Option to Extend this Lease, and this Lease
shall continue in full

        
Multi Tenant/Single Parcel    Page 37 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



force and effect for the full remaining Term hereof absent of this Paragraph 48,
with Landlord having no further responsibility or obligation to Tenant with
respect to Tenant’s Option to Extend.
C.    Personal Nature of Option to Extend. The option rights of Tenant under
this Paragraph 48, and the Extended Term thereunder, are granted for Tenant’s
personal benefit and may not be assigned or transferred by Tenant (except a
Permitted Transfer as provided for in Paragraph 21.E), either voluntarily or by
operation of law, in any manner whatsoever. In the event that Landlord consents
to a sublease or assignment under Paragraph 21 (except a Permitted Transfer as
provided for in Paragraph 21.E), the option granted herein and any Extended Term
thereunder shall be void and of no force and effect (without notice from
Landlord), whether or not Tenant shall have purported to exercise such option
prior to such assignment or sublease, and this Lease will continue in full force
and effect for the full remaining Term hereof, absent of this Paragraph 48.
D.    Loss of Option to Extend Right. It is agreed that if Tenant is at any time
prior to exercising its Option to Extend in default of this Lease and has failed
to cure the default in the cure period provided for under this Lease, this
Option to Extend is automatically forfeited by Tenant (without notice from
Landlord). In the event said Option to Extend is forfeited as stated herein,
Tenant shall have no further Option to Extend this Lease. It is further agreed
that if Tenant has exercised its Option to Extend and is subsequently in default
prior to, or at any time prior to the commencement of the Extended Term and has
failed to cure the (a) monetary default within five (5) days from the date of
written notice from Landlord, or (b) material non-monetary default within the
cure period provided for under this Lease, Landlord may at its sole and absolute
discretion, cancel and rescind Tenant’s Option to Extend, and, unless said Lease
is also terminated due to said uncured default, this Lease will continue in full
force and effect for the full remaining Term hereof, absent of this Paragraph
48.
49.    PERSONAL PROPERTY OF LANDLORD. Tenant acknowledges that the Furniture
within the Premises (as detailed on Exhibit F attached hereto) (“Furniture”), is
the personal property of Landlord and is being leased hereunder by Tenant
(hereinafter referred to as “Personal Property of Landlord”) free of Additional
Rent. Tenant agrees, at its sole cost and expense, to maintain, repair and
replace the Personal Property of Landlord as needed, normal wear and tear
excepted. Tenant shall not replace, remove, or encumber in any way, any of the
Personal Property of Landlord without Landlord’s prior written consent.
50.    MISCELLANEOUS AND GENERAL PROVISIONS.
A.    Use of Building Name. Tenant shall not, without the written consent of
Landlord, use the name of the Building for any purpose other than as the address
of the business conducted by Tenant in the Premises.
B.    Premises Address. It is understood that (i) the current address for the
Premises is shown on page 1 of this Lease, and that (ii) the address for the
Premises is subject to change at any time by the City in which the Premises are
located (the “City”). In the event the address assigned to the Premises is
changed by the City, this Lease shall thereafter be amended to reflect the
assigned address for the Premises leased hereunder and Landlord shall not be
liable to Tenant for any costs or expenses incurred by Tenant as a result of
said address change.
C.    Choice of Law/Venue; Severability. This Lease shall in all respects be
governed by and construed in accordance with the laws of the County of Alameda
in the State of California and each party specifically stipulates to venue in
Alameda County. If any provision of this Lease shall be invalid, unenforceable,
or ineffective for any reason whatsoever, all other provisions hereof shall be
and remain in full force and effect.

        
Multi Tenant/Single Parcel    Page 38 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01



D.    Definition of Terms. The term “Premises” includes the space leased hereby
and any improvements now or hereafter installed therein or attached thereto. The
term “Landlord” or any pronoun used in place thereof includes the plural as well
as the singular and the successors and assigns of Landlord. The term “Tenant” or
any pronoun used in place thereof includes the plural as well as the singular
and individuals, firms, associations, partnerships and corporations, and their
and each of their respective heirs, executors, administrators, successors and
permitted assigns, according to the context hereof, and the provisions of this
Lease shall inure to the benefit of and bind such heirs, executors,
administrators, successors and permitted assigns.
The term “person” includes the plural as well as the singular and individuals,
firms, associations, partnerships and corporations. Words used in any gender
include other genders. If there be more than one Tenant the obligations of
Tenant hereunder are joint and several. The paragraph headings of this Lease are
for convenience of reference only and shall have no effect upon the construction
or interpretation of any provisions hereof.
E.    Time Of Essence. Time is of the essence of this Lease and of each and all
of its provisions.
F.    Quitclaim. At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord, within ten (10) days after
written demand from Landlord to Tenant, any quitclaim deed or other document
required by any reputable title company, licensed to operate in the State of
California, to remove the cloud or encumbrance created by this Lease from the
real property of which Tenant’s Premises are a part.
G.    Incorporation of Prior Agreements; Amendments. This instrument along with
any exhibits and attachments hereto constitutes the entire agreement between
Landlord and Tenant relative to the Premises and this agreement and the exhibits
and attachments may be altered, amended or revoked only by an instrument in
writing signed by both Landlord and Tenant. Landlord and Tenant agree hereby
that all prior or contemporaneous oral agreements between and among themselves
and their agents or representatives relative to the leasing of the Premises are
merged in or revoked by this agreement.
H.    Recording. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum hereof without the consent of the other.
I.    Amendments for Financing. Tenant further agrees to execute any reasonable
amendments required by a lender to enable Landlord to obtain financing, so long
as Tenant’s rights hereunder are not substantially affected.
J.    Clauses, Plats and Riders. Clauses, plats and riders, if any, signed by
Landlord and Tenant and endorsed on or affixed to this Lease are a part hereof.
K.    Diminution of Light, Air or View. Tenant covenants and agrees that no
diminution or shutting off of light, air or view by any structure which may be
hereafter erected (whether or not by Landlord) shall in any way affect this
Lease, entitle Tenant to any reduction of Rent hereunder or result in any
liability of Landlord to Tenant.


[SIGNATURES ON FOLLOWING PAGE]



        
Multi Tenant/Single Parcel    Page 39 of 43

--------------------------------------------------------------------------------

BUILDING:    Ardenwood I-4
PROPERTY:    1-0514
UNIT:    1
LEASE ID:    0514-WAFE01-01







IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this Lease
as of the day and year last written below.
LANDLORD:        TENANT:


JOHN ARRILLAGA SURVIVOR’S TRUST    WAFERGEN, INC.,
a Delaware corporation


By /s/ John Arrillaga        By /s/ Michael Henighan    
John Arrillaga, Trustee




Date: 3/4/16        Title CFO    




RICHARD T. PEERY SEPARATE        Type or Print Name Michael Henighan    
PROPERTY TRUST
Date: 3/1/16    


By /s/ Richard T. Peery        
Richard T. Peery, Trustee




Date: 3/4/16        





        
Multi Tenant/Single Parcel    Page 40 of 43

--------------------------------------------------------------------------------






INDEX
 
 
PARAGRAPH NUMBER & TITLE
PAGE NUMBER
 
 
 
 
1.
USE
1


 
 
 
2.
TERM
2


 
 
 
 
A.    Scheduled Lease Term
2


 
 
 
 
B.    Tender of Possession
2


 
 
 
 
C.    Early Entry
2


 
 
 
3.
POSSESSION
3


 
 
 
4.
RENT
3


 
 
 
 
A.    Basic Rent
3


 
 
 
 
B.    Time for Payment
4


 
 
 
 
C.    Late Charge
4


 
 
 
 
D.    Additional Rent
5


 
 
 
 
E.    Management Fee
6


 
 
 
 
F.    Place of Payment of Rent
7


 
 
 
 
G.    Security Deposit
7


 
 
 
5.
ACCEPTANCE AND SURRENDER OF PREMISES
7


 
 
 
6.
“AS-IS” BASIS
9


 
 
 
 
A.    Leased on “As-Is” Basis
9


 
 
 
 
B.    Tenant Improvements to be Constructed by Landlord
9


 
 
 
 
C.    Initial Interior Improvements to be Constructed by Tenant
10


 
 
 
7.
ALTERATIONS AND ADDITIONS
10


 
 
 
8.
RULES AND REGULATIONS AND COMMON AREA
11


 
 
 
9.
PARKING
12


 
 
 
10.
TENANT MAINTENANCE
12


 
 
 
11.
EXPENSES OF OPERATION, MANAGEMENT, AND MAINTENANCE OF THE COMMON AREAS OF THE
PARCEL AND BUILDING IN WHICH THE PREMISES ARE LOCATED
13


 
 
 
 
A.    Maintenance of the Common Areas of the Parcel
13


 
 
 
 
B.    Maintenance of the Common Areas of the Building
13


 
 
 
 
C.    Structural Maintenance
14


 
 
 
 
D.    Exclusions From Additional Rent
14


 
 
 


        
Multi Tenant/Single Parcel    Page 41 of 43

--------------------------------------------------------------------------------




12.
UTILITIES OF THE BUILDING IN WHICH THE PREMISES ARE LOCATED
15


 
 
 
13.
TAXES
16


 
 
 
 
A.    Real Property Taxes
16


 
 
 
 
B.    Taxes on Tenant’s Property
17


 
 
 
14.
ASSESSMENT CREDITS
18


 
 
 
15.
LIABILITY INSURANCE
18


 
 
 
16.
TENANT’S PERSONAL PROPERTY INSURANCE AND WORKMAN’S COMPENSATION INSURANCE
18


 
 
 
17.
PROPERTY INSURANCE
19


 
 
 
18.
INDEMNIFICATION
19


 
 
 
19.
COMPLIANCE
20


 
 
 
20.
LIENS
20


 
 
 
21.
ASSIGNMENT AND SUBLETTING
20


 
 
 
 
A.    Requirements
20


 
 
 
 
B.    Grounds to Refuse Proposed Transfer
22


 
 
 
 
C.    Voluntary Termination of Lease – Required Sublease Language
22


 
 
 
 
D.    State of Incorporation Change; Name Change
22


 
 
 
 
E.    Permitted Transfers
23


 
 
 
22.
SUBORDINATION AND MORTGAGES
23


 
 
 
23.
ENTRY BY LANDLORD
24


 
 
 
24.
BANKRUPTCY AND DEFAULT
24


 
 
 
25.
ABANDONMENT
26


 
 
 
26.
DESTRUCTION
26


 
 
 
27.
EMINENT DOMAIN
27


 
 
 
28.
SALE OR CONVEYANCE BY LANDLORD
28


 
 
 
29.
ATTORNMENT TO LENDER OR THIRD PARTY
28


 
 
 
30.
HOLDING OVER
29


 
 
 
31.
CERTIFICATE OF ESTOPPEL
29


 
 
 
32.
CONSTRUCTION CHANGES
29


 
 
 
33.
RIGHT OF LANDLORD TO PERFORM
29


 
 
 
34.
ATTORNEYS’ FEES
30


 
 
 
35.
WAIVER
30


 
 
 
36.
NOTICES
30


 
 
 
37.
EXAMINATION OF LEASE
31


 
 
 


        
Multi Tenant/Single Parcel    Page 42 of 43

--------------------------------------------------------------------------------




38.
DEFAULT BY LANDLORD
31


 
 
 
39.
CORPORATE AUTHORITY
31


 
 
 
40.
LIMITATION OF LIABILITY
31


 
 
 
41.
SIGNS
32


 
 
 
42.
CONSENT
32


 
 
 
43.
AUTHORITY TO EXECUTE
32


 
 
 
44.
HAZARDOUS MATERIALS
33


 
 
 
45.
BROKERS
35


 
 
 
46.
ASSOCIATION DUES
36


 
 
 
47.
TENANT’S OPTION TO TERMINATE LEASE
36


 
 
 
48.
OPTION TO EXTEND LEASE FOR TWO (2) YEARS
37


 
 
 
49.
PERSONAL PROPERTY OF LANDLORD
38


 
 
 
50.
MISCELLANEOUS AND GENERAL PROVISIONS
38


 
 
 
 
A.    Use of Building Name
38


 
 
 
 
B.    Premises Address
38


 
 
 
 
C.    Choice of Law/Venue; Severability
38


 
 
 
 
D.    Definition of Terms
39


 
 
 
 
E.    Time Of Essence
39


 
 
 
 
F.    Quitclaim
39


 
 
 
 
G.    Incorporation of Prior Agreements; Amendments
39


 
 
 
 
H.    Recording
39


 
 
 
 
I.    Amendments for Financing
39


 
 
 
 
J.    Clauses, Plats and Riders
39


 
 
 
 
K.    Diminution of Light, Air or View
39


 
 
 






        
Multi Tenant/Single Parcel    Page 43 of 43